 

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 1 of 75

*..4’ r`:'i \ `/ f ' "‘:‘ ..-WH'

W t lirllrrril;rirrrlr;rirl
y

3*

4

SUMMONS AND PET|T|ON AGAlN$T DEFENDANT
lN THE D|STR|CT COURT IN AND FOF TULSA COUNTY, STATE OF OKLAHOMA

 

 

onle LLc, A rean Limited Liability company, ) FDIS§FRIS:T 600qu
) -~ § D
MCRA LLC, A Texas Limited Liability Company, ) ,1 eq 1 9 T_~,[`
) m ' ed !`z
and ) UQN NEW£rEi-rr+v ~.. . _
Smrr§ ,c ' . '.,' C=..wrr Cle
) 0 GK_LI'L ?UL_S}` COUN»{vK
DAVE R|Sl, an individual, )
)
Plaimirfs, )
v.
)
DOUGLAS RlCHARDSON, an individual, )
Transferor, ) Judge:
)
And, )
)
SMART PRONG TECHNOLOG|ES, |NC., ]
An Oklahoma Corporation, Transferee, )
)
Defendants. )

SU|V|MONS
To Smart Prong Technologies, |nc., an Ok|ahoma Corporation:

c/o W.J. Weaver Jr.
4808 West Utica
Broken Arrow, OK 74011

You have been sued by the above-named plaintiff, and you are directed to file a written answer to the
attached petition in the court at the above address within TH|RTY-FiVE (35) days after service of this
summons upon you, exclusive of the day of service. Within the same time, a copy of your answer must be

delivered or mailed to the attorney for the plaintiff.

Un|ess you answer the petition within the time stated, judgment will be rendered against you with costs

 

 

of the action. DON N‘EWBERRY, CGU-»i’f C&@fk

r.'i

l"~.! 4 ,,\ , Court Clerk

R\ id j \}`1
B » ` eaja/vi / , De ut Court Clerk
y'\`__/ :i\ AJ p y
(Seal) x _
Summons on Smart Prong Technologies, |nc., Tulsa County Case DRINV LLC et aI. v. Richardson et al. P_age 1 of 2
EXH|B|T

§ [

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Fi_|ed_in USDC NQ/OK on_Q_4/25/19 P§ge 2 of 75

’ 1

A`|'|'ORNEY FOR PLAlNT|FF
Howard Berkson, OBA # 31482, 401 S. Boston Ave., Suite 500, Tu|sa, OK 74103, (p) 539.777.1287
This summons was served on (date): 3 Pz/l ( 14
./"`\
. l ' ~\
By (Signature of person sewing summons): i:i'wcer€/A >€/1\_¢)/¢/\/\»\("\’
YOU l\/lAY SEEK THE ADVICE OF AN AT|'ORNEY ON ANY MATTER CONNECTED W|TH TH|S SU|T OR YOUR

ANSWER. SUCH A`iTORNEY SHOULD BE CONSULTED ||V|MED|ATELY SO THAT AN ANSWER lVlAY BE F|LED
W|TH|N THE T|l\/|E LIIV||T STATED |N THE SUMMONS.

Summons on Smart Prong Technologies, lnc., Tulsa County Case DRINV LLC et a/. v. Richardson et al. Page 2 of 2

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in__tJSDC |\_lD_/Ol§‘_on 04/2_5[_19 Page 3 of 75

4
b

IN THE DISTRICT COURT OF TULSA COUNTY
STATE OF` OKLAHOMA

DRINV LLC. ET AL
Plaintiff
Case No. CV 19 307

VS

DOUGLAS RICHARDSON. ET AL
Defendant

AFFIDAVIT OF SERVICE

DOCUMENTS SERVED: l being duly sworn, certify that I served the following doouments, to wit:

-SUMMONS _`
-PETITION _
l l
METHOD OF SERVICE: And served the same according to the law in the following manner, to witt

CORPORATE SERVICE, by delivering a true copy of said process to SMART PRONG
TECH.NOLOGIES, INC by serving W.J. WEAVfER, IR., he/she being an officer or general agent of said
corporation, at 4808 WEST UTICA, BROKEN ARROW, OK.

DATE SERVED: 3/3]/19

SIGNATURE OF SERVER: In accordance with 12 O.S. § 426, l state under penalty of perjury under the
laws of Oklahoma that the foregoing is true and correct. I execute this affidavit on this date,
3/31/ 19 , in Tulsa County, Oklahoma.

l l
. ' r a.__
'i" ~: t' h _/.""r_'~'_j,\_’£-'\- /` ‘

HAY[S'I:'N siXsMITH Pss# 2018-44

 

Service Fee - $50

 

 

 

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 4 of 75

lN THE DlSTRlCT COURT FOR TULSA COUNTY

STATE OF OKLAHOMA
DR|NV LLC, A Texas Limited Liabi|ity Company, )
)
MCRA LLC, A Texas Limited Liabi|ity Com pa ny, § £ISTRI§: C%:URB
and ) v a
) ruiz 0 6 2019
DAVE R|S|, an individual, ) m k
) ON NEWBERRY. C°lm er
Plaintiffs, ) gmc oF oKLA.TuLsA COHNTY
)
v. )
)
DOUGLAS RlCHARDSON, an individua|,
Transferor, Cv-zo 1 9- 00307
)
And, )
l ' ' - a NTRELL
sMART PRoNG TEcHNoLoGlEs, lnc., ) DAMAN CA
An Ok|ahoma Corporation, Transferee, )
)
Defendants. \ ) A1TORNEY LlEN CLA|MED

PET|T|ON TO LEVY EXECUT|ON ON ASSETS FRAUDULENTLY TRANSFERRED
COl\/lE NOW the P|aintiffs, DR|NV LLC (”DR|NV"), MCRA LLC (”l\/|CRA”), and Dave Risi (”Mr. Risi,”
collectively ”P|aintiffs”), by and through their attorney of record, and for their cause of action against
Douglas Richardson (”Richardson”), an individual, and Smart Prong Techno|ogies, lnc. (”SPT|,” collectively

"Defendants”), an Ok|ahoma co'rporation, allege and state as follows:

JUR|SD|CT|ON AND VENUE
1. Based on the following facts concerning important geographical locations and pursuant to 12 O.S.
§§ 134 and 187, jurisdiction and venue properly lie in Tu|sa County, Ok|ahoma.
a. P|aintiff DR|NV is a Texas LLC whose main office is located at 13763 Roya| Red Terrace,

Chanti||y, VA 20151.

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 5 of 75

b. P|aintiff MCRA is a Texas LLC whose principal office is located at 13763 Royal Red
Terrace, Chanti||y, VA 20151.

c. P|aintiff David Risi is a natural person living in Virginia.

d. Defendant Douglas Richardson is a natural person living in l\/|issouri at 1220 Castle Rock
Avenue, Lebanon, MO 65536.

e. Defendant.SPT| is an Ok|ahoma corporation whose principal office is located at 4808
West Utica Ave., Broken Arrow, OK 74011.

2. Venue is appropriate in Tulsa County:

a. As to Defendant SPT| under 12 O.S. § 134, because SPT| is situated in Tulsa County, its
principal office or place of business is located in Tulsa County, or a principal officer
resides in Tulsa County.

b. As to Defendant Richardson under 12 O.S. § 187, because venue is proper in Tulsa
County as to Richardson's Codefendant, SPT|. See 11 2(a).

FACTUAL ALLEGAT|ONS
A. RlCHARDSON'S DEBT TO PLAlNT|FFS

_3. P|aintiffs became creditors of Defendant Richardson by making a number of substantial loans to him
from 2013-2016, totaling $402,021.25 by 6 |Vlarch 2017.

4. Richardson became a debtor of P|aintiffs when P|aintiffs made the aforementioned loans, and owed
P|aintiffs $402,021.25 by 6 lV|arch 2017.

5. Richardson is still a debtor of P|aintiffs as of the day of this filing.

6. Richardson did not consistently pay his debts to P|aintiffs as they became due.

7. On 6 March 2017, P|aintiffs converted all of Richardson's older and existing debts to P|aintiffs into
three Confessions of Judgment Promissory Notes (”COJs”), Which were signed by Richardson.

Copies of the COJs are attached hereto and labeled Exhibits A, B, and C.

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 6 of 75

8. These notes included $218,500.00 owed to lVlr. Risi, $24,496.00 owed to lV|CRA, and $159,025.25
owed to DR|NV. Ex. A, B, and C.

9. On 6 March 2017, P|aintiffs and Richardson entered into a Settlement Agreement setting forth a
payment plan on the COJs with a total principle sum of $402,021.25, plus interest. A copy of the
settlement agreement is attached hereto and labeled Exhibit D.

10. Richardson made his first payment pursuant to the Settlement Agreement on 7 l\/larch 2017.

11. Richardson missed a payment on 7 April 2017, but then made two consecutive scheduled payments
on 12 May 2017 and 9 June 2017, respectively.

12. Richardson never made another voluntary payment to P|aintiffs after 9 June 2017.

13. P|aintiffs sued Richardson in the Circuit Court for Fairfax County, Virginia, Case No. CL20170012864,
to enforce the COJs (the ”Virginia Case") and prevailed. The judgments arising out of that matter
are addressed in the following Paragraph and copies of the abstracts ofjudgment are attached
hereto and labeled Exhibit E.

14. The Judgments from the Virginia Case, depicted in Exhibit E, Were domesticated in Tulsa County as
follows, of which the last two are not against Douglas Richardson:

a. On December 21, 2017, against .Douglas Richardson and Douglas A. Richardson CPA LLC
in favor of l\/lCRA LLC with journal entry dated February 6, 2018: principle judgment in the
amount of $24,496 plus 6% interest accrued and accruing, plus costs and fees in the
amount of $6,124.00. That judgment was domesticated in Tulsa County Case no.
CV-2018-318.

b. On December 21, 2017, against Douglas Richardson and Douglas A. Richardson CPA LLC
in favor of DR|NV LLC With journal entry dated February 6, 2018. Principle judgment in the

amount of $159,025.25, plus 6% interest accrued and accruing, plus costs and fees in the

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 7 of 75

amount of $39,756.31. That judgment was domesticated in Tulsa County Case no.
CV-2018-319.

c. On February 23, 2018, against Douglas A. Richardson and Douglas A. Richardson CPA LLC
in favor of David Risi with journal entry dated I\/larch 19, 2018. Principle judgment in the
amount of $2-01,641.65, plus 6% interest accrued and accruing, plus court costs. That
judgment was domesticated in Tu|sa County Case no. CV-2018-375.

d. On February 23, 2018, against Dawn Richardson in favor of MCRA LLC With journal entry
dated March 19, 2018. Principle judgment in the amount of 524,496.00 plus 6% interest
accrued and accruing, plus costs and fees in the amount of $6,124. That judgment Was
domesticated in Tulsa County Case no. CV-2018-376.

e. On February 23, 2018, against Dawn Richardson in favor of DR|NV LLC with journal entry
dated March 9, 2018. Principle judgment in the amount of $159,025.25, plus 6% interest
accrued and accruing, plus costs and fees in the amount of $39,756.31. That judgment
was domesticated in Tu|sa County Case no. CV-2018-377.

15. A Motion to Consolidate the Tulsa cases was granted by the Honorable Judge Sellers in Case No. CV-
2018-318 on 12 December 2018. A copy of the Order Granting the lV|otion is attached hereto and
labeled Exhibit F.

16. Since 23 Februa ry 2018, Richardson has been indebted to P|aintiffs for the sum total of$391,286.90,
plus interest accrued and accruing.

17. Since the Virginia Case judgments were entered against Richardson,‘ Richardson has taken
numerous measures to conceal various assets, such as:

a. Opening an LLC in |\/|ontana and using it to purchase a motorhome.

b. Using more than eight (8) bank accounts to move money back and forth so that it would

be difficult to locate.

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 8 of 75

c. Breaking larger payments into multiple smaller payments, so as to keep transactions
below ten thousand (10,000) dollars and thereby avoid raising suspicion.

d. Removing firearms and ammunitions from Richardson's garage within hours of being
notified that property Would be seized the following day. The firearms and ammunition
were first moved to the home of Pau| Lindsay, a friend of Richardson, and then on or
about 14 l\/|ay 2018, they were moved again to the office of Robby Roberts, another friend
of Richardson. They remain there in a locked safe to Which only Defendants have the
combination. Further, after having moved the firearms, Richardson told P|aintiffs that he
was no longer in possession of them.

e. Repeatedly trading money and assets with Pau| Lindsay in order to keep such assets
hidden, including buying and selling the same office property several times back and forth
between the two.

f. Opening a new company in |Vlissouri, Douglas Richardson and Associates, LLC, that only
accepts cash payments for services rendered so as to avoid using banks and to further
conceal money.

g. Having friends file UCC finance statements to protect assets such as firearms,
ammunition, camping gear, etc., from execution.

B. RlCHARDSON'S TRANSFER OF STOCKS TO SPT|
18. Richardson served as CPA, CFO, and Treasurer to Defendant SPT| from 2014 until June 2016.
19. On or about 16 December 2015, the Enforcement Section of the lvlissouri Securities Division of the
Office of Secretary of State (”Enforcement Section”) opened an investigation on Richardson. A copy
of a cease and desist order from the Office of the Missouri Secretary of State containing this

information is attached hereto and labeled Exhibit G. Ex. G, 11 1, 6.

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 9 of 75

20. On or about 15 June 2016 and after receiving notice of the Enforcement Section's investigation of
him, Richardson admitted to SPTl that he had embezzled about $750,000.00 from SPTl during the
course of his employment. A copy of the transcript from a hearing on assets taking the testimony
of an agent of SPTl, Jim Weaver, is attached hereto and labeled Exhibit H. Ex. H, 5:18-20.

21. On or about 15 June 2016 Richardson resigned from SPTl. A copy of Richardson's Letter of
Resignation is attached hereto and labeled Exhibit.| (“|" intentionally omitted). A copy of the
subpoena is attached hereto and labeled Exhibit K.

22. Upon his resignation, Richardson assigned 200,000 shares of SPTl stock to SPTl (the "Transfer"). A
copy of the assignment document is attached hereto and labeled Exhibit L.

23. SPTl gave nothing in consideration for Richardson's assignment of stocks. Ex. L.

24. Richardson received nothing in consideration for assigning the stocks to SPTl. Ex. L.

25. At the time of the Transfer, Richardson was a debtor of P|aintiffs.

26. On or about 15 June 2016, SPT| opened an internal review into Richardson's accounting and case
transactions involving SPTl. Ex. G 11 11(g)

27. SPTl's investigation uncovered substantial evidence of embezzlement far in excess of the
$750,000.00 to which Richardson had originally admitted.

28. SPTl's internal audit led them to conclude that Richardson had embezzled about $4,200,000.00,
nearly 3.5 million more than he had earlier admitted. Ex. H, 8:17-9:2.

29. According|y, on or about 31 October 2016, SPTl and others sued Richardson to recover the
embezzled funds. Ex. G 11 1.

30. That lawsuit is pending before the Circuit Court in and for Greene County, l\/lissouri. ($emitrex, LLC,
et al., v. Douglas A. Richardson, et al., case no. 1731-CC00230, change of venue on 2/2/17 from

Laclede County, |V|issouri Circuit court, case no. 18LA-CC00096). See also, Ex. G 11 23.

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 10 of 75

COUNT ONE: FRAUDULENT TRANSFER, 24 O.S. § 116 {RlCHARDSON AND SPTl}

31. At the time of the Transfer, P|aintiffs were creditors of Richardson.

32. At the time of the Transfer, Richardson Was a debtor to Plaintiffs.

33. The Transfer was fraudulent to Plaintiffs:

3.

b.

Because Richardson had actual intent to defraud Plaintiffs;
Or, in the alternative, because Richardson did not receive reasonably equivalent value in
exchange for the Transfer, and at the time of the Transfer Richardson reasonably should

have believed that he would incur debts beyond his ability to pay as they became due.

34. Richardson's actual intent to defraud P|aintiffs regarding the Transfer is evidenced by the

following badges of fra ud:

a.

b.

j.

Richardson was an insider of SPTl at the time of the Transfer.

Richardson was the CFO and CPA of SPTl at the time of the Transfer.

Richardson Was under threat of a lawsuit at the time of the Transfer.

The Transfer occurred immediately after SPT| had threatened Richardson With suit for
his embezzlement

The Transfer occurred after he had defaulted on his debts to Plaintiffs, at a time that
legal action from P|aintiffs was forthcoming

Richardson removed and concealed numerous other assets after the Transfer, as
referenced in 11 16.

Richardson did not receive reasonably equivalent value for the stocks he transferred to
SPTl.

SPTl did not give anything in consideration for the Transfer.

Richardson did not receive anything in consideration for the Transfer.

Richardson was insolvent at the time of the Transfer.

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 11 of 75

k. At the time of the Transfer, Richardson was generally not paying his debts as they

became due.

l. At the time of the Transfer, Richardson had long been in default on his debts to

Plaintiffs,
35. SPTl stocks are valuable.
36. SPTl stocks were valuable at the time of the Tra nsfer.
37. Because the Transfer was fraudulent, the Transfer is null.

38. Accordingly, P|aintiff is entitled to levy execution on the 200,'000 shares of stocks involved in the

Tra nsfer.

39. As a result of the fraudulent Transfer, to Which both Defendants Richardson and SPTl Were parties,

P|aintiffs have been wrongfully deprived of the opportunity to execute upon the assets involved in

the Transfer in partial satisfaction of the judgments owed to Plaintiffs.

WHEREFORE, P|aintiffs pray forjudgment against the Defendants for all of the above referenced

claims, that this Court hold Transfer at issue was a nullity, and an order thereafter entitling P|aintiffs to

levy execution on the stocks involved in the Transfer, and any and all other relief allowable by law or that

the Court may deem equitable and just.

Re ectfully Subm' ted,
ward glen

Ho'ward Berkson, OBA # 31482
BosToN AVENUE LAW PLLC

401 S. Boston, Suite 500
Tulsa, OK 74103

Telephone: (539) 777.1287
Facsimile: (405) 509.7100
ATI'ORNEY FOR PLAlNTlFF$
A1TORNEY LIEN CLAIMED

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 12 of 75

-ceNi=‘E~.ssi:oN oi= JLiDeMEN:_t ;l_ei__idiiiisseiiyiiore
Comm_'clinwealth of'\fii'gini°'~a

aliaan _é_, 2017 -szia,s_,go.oo
IMPORTA'NT NDTI`CE

TI'BF:$`> lNSf_l'RUMENT CONTAINS A CGNFESS[IN OF JUDGMEN'T
PRVI _ = ’ CONST|TUTES AWA|VER -;@`F lMPORTANT Rl6HTS
V-OU M]AY HAVE AS _A DEBT.R AND ALLOWS THE GRED|TOR TO
@ _:A:iN _A- JUDGMENT AGAINST YOU W|THOUT ANY FURTHER
N.TiGE '

 

1. Uncenditienai Promise to Pay. FOR VALUE RECEIVED, the undersigned
DOU6LA5 A. RlCHARISIN an lndivii:luai with a residence of 1220 Castleroei< Ave
Le§arion Missei`iri 65536 (_"Richardsen") and DOUGLAS A. Rli6`:rf -~“M'S'ON '.,CPA LLC
a Msseuri i__i___C (the "Company"} located at 121 West Carnmercral Lebanon, Misseurl
65536 (beth Richardson and the Company, jointly and severally, are hereinafter called
the "Mal_.c-_______e__.r"), premises to unconditionaliy pay to the order of David R;isi (the
”Noteholder") or his assigns the principal sum of Two Hund_red Eighteen _Thousar-r`d Five
i-iundred Doliars (_$218, 500 001 (the "Priricipal Sum"), in accordance with the provisions
of this Contessieri of Judgme'rit Promissory Note (-this “N__g__te`") '

 

2. Pa_-yment Seheduie The Malier shall pay te the Note:t-ioidie;r consecutive monthly
payments cit Eig§h.t Theirs-and Doiiars `($8 600 00), due and payabie en or before the
seventh (7th'_) day et each consecutive month commencing Maijeh 7 201`:"_ until paid in
full if the Maker defauits en this Note as set forth in Seetio;n 5 below then the entire
Principal Si.im shall he immediately dire and payable fe the Notehoieier less any
payments made by the M'ai<er up to the point cf default » _

3 interest Rate `i'"his Promissory Not;e shall accrue interest monthly at the rate of 0 41 7%
per merith Whieh` is an annual percentage rate of five percent (5%) on the unpaid Principal
balance `

4. Payme'nt instructions Ali payments shall be made by check payable to "Davld Risi"
and delivered to 13763 Ritryai Red Terrace, Chantiily, Virginia 20151.

5. Defeth if the Maker fails to make any payment due under this Note on the date and
in the amount required and fails to cure such non-payment within eight ( 81 days of
receipt lof witten notice of non-payment delivered te l\ilaker` m accordance with Seetion _8
before then the Maii.ier shall be` in default of this Note`. '

Page ‘l of 4

 

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 13 of 75

6.7 l___ate Fee. 'lf the Maiter fails to_mal<e any payment dee under Section 2 of this Note`
within eight (6) days of the due date, the Mal<'er shall pay to the N_otehoidefr a late fee
eaaal to $1:66.00. .

7_.. Righis and Remedi‘es' ripen Befault. Upon the-occurrence et a default of this Notey
the l»'~letehoider shali.l::e entitled th the following rights and remed.ies:

a. Aoc:eleration‘ et mount Dua'. The iiilotah'older may declare the Prindipai S'um1
less any payments made up to that point'oy lVl-alier, to be accelerated and immediately
due and payable Withoutl presentment demand or 'netic.e,. Which are hereby expressly
waived by the Ma-lf<er. ` ` ` `

_ b. Cenfession of_dudgm.ent. in the event of any default under this N:ote, tillal<er
does hereby constitute and appoint denies F. Davis, ~Esazaiie, as Malierls lawful attorney-
in-fact' far Makeria=nd in Nlal<er'-'s` name and stead to adheair='belore the County of_ Paiitax-
Circuit"(_;ourt to mass judgment against lillal`ier for all amounts d;ueand.,owing ander~this
Nc_te and ali costs of collection including hurt not limited-to reasonable attorney‘~s fees in
the amount of twenty~five- percent '(EE%) of all amounts then due and owing under»i;his
Note_

c. No Waiver By Notehoide¢._.lEi/en if, at a time when Makar'is_ in default the
-N:atehelder dees not require 'iihrhadiate payment in full as dese.l:iiaed aboye, the
theheider will still haye~the right to: do so it_llrlekle;r is in default at a later time

ci. Right to P_~urs'ue Other=Re‘medies. iii lieu of confessing this Note, or if all or
part of this Note shall be held unenforceable by any court in the vl.l-nite`ii States;,r the
il\loteholder may enforce the terms of this hole by asserting a claim in any court within the
U`nit_ed States in any one or-more__`p.roceedings. forthe amounts owed under this N;ote.

8. iNotice__`s. U_niess'aiopilcaiale law reqdites_a. dittere'ht'method,' any notice that_must`_be
given to the Mal<er u'nd'er'this Note will bej~giyen by delinering it cr mailing lt by first class

mail ta the Mai<er at the following address:

DOUGLAS A. Rlc:iiARosoN
121 West Comrne`rcial
Lebanon, Mi`ssoirri 65536

9-. Prepayment. The ll/lalier reserves the right to prepay- without penalty any portion of the
fPriiieipal Sum due hereunder.

10. Waiveiis`..Tl-ie Malier hereby waives and releases to the eident permitted by law, ali
errors.and ali rights of exemption lack of_-personal..ju»ri_sd,ietlen, appeal, stay of execution
inquisition_and extension upon any levy on real- estate o`r_ personal property to which the
Maiier may otherwise be entitled under Federa;l -or State`law.' The Mal<er hereby waives
presentment i:lem'ar~ii:*il piotest and notice, except as provided harein, and unconditionally
agrees to he bound by the terms herein above Any l'wa=iirer of or failure to enforce an

Page 2 of 4

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 14 of 75

event of defér=i;tt`by the Noteholder'sha|'l not be deemed 'a'.Waive-r of any subsequent event
of defau¥t.

11. »Ju,'ri`"sdiction. This No_te §hel} be governed by,. eor-Is_trued and interpreted in'.
accordance W§th fee iaws 1oi’-the Gomm:onwe`afth of Wrg-inia. ` The Maker hereby agrees
'tirai=eny and al§. disputes wheisoever arising under-or related to ihis'Note sher-l be-‘{itigated
exc:'fusively, ‘if at éii',_ in the sands .o¥FaErfax County, \Hrg-inia. ' ' .

-1_2_. werver or amy Trra:.. THE =M;QKER HER-E-'BY WANES ANY mem To A J.uRY
rem sw MATT:ER~S ARzer oo~r oF orr irrva WAvc-<)WECTED To 'rH.re wore
o-R THE oowereucrrow, ~rNTERPRETATroN,.,'vAumW,. 0R PERFoeMAN:cE oF
rs-us NoTE.

  

13. Assignment. This 'Note may be assfghec_! in Who~¥e -o~r in part by Notehoide.r et the sole
and absoi:ufe discretion of Note`hoider. 'i_"_his~.Not_e may not assigned by the Maker.

14, Wiga_tions- of Per.son's Mer'this Note., I`f more-than one person signs this Nofe,
each person is `foll'ky end personal¥yobligated to keep 314 of thev promises made in this
N.ote, includng the promise to pay the fu}.¥ ame'unt owed m 'addition, any person who is
the guarantor, surety or'endorser of this .Note is also obligated to do.these' things_. An-y
person Wh‘o takes over these obligaiife`ns; including_~ihe obligations of"e"guarantor, surety
or endorser of this Note, is also obligated to keep ali of the promises made in this Ngie.
The Noteho¥der" may enforoe his rig-rate- un_t;|er"this v!:"lroz’ce_ against each person individua‘t¥'y
or against a'-I§ ob£igat'ed parties together. Ti'r?s means that any ob!=ig~ated party may be
mquired;.to"pay atl :of The amour`_rts owed under,this Note`.' . . ` ` '

m wrmE-s=-s. HEREro_-, me .un&ersigned ramer-executes mrs wore as of me dare-Witth
above

Douglas A. lR‘ic:l'\a»robison v

STATE OF }
COUNTYJCITY OF g §g,.*;=Q-.Q§Q , -,to.-Wit:

SUBSCR?BED, SW_ORN, and ACKN.OWLEDGED before me this(:£7 ' Hay of March,
2017 by Deug¥as A. Richardson

s"/Q\~c-»»Q\(l P\ flue/jj My _c¢ms§sig¢ expires&p.,_;_l_;l;_;§i di

     

§Date: 3/('/9‘9/7

Noteq`/ P.u=b!'ic

my Pm fpme seal
. wage or‘era}§:nurr; rem c
A¢>w\mi_ _ __ u, § 15031'03'8 » `

.M>'°°mmvsm£mm Aprz'r._zms §"

       
   

Page 3 of 4

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 15 of 75

By: L)€%M" 'D~are: ;S;ZLL Mz

Dodgi"a§ A- Richardson, Dui-y Authorized
Agent on barrett of Douglas Richardson CPA, LLC

STATE O’F

courrrworrv o.F § §§ §§ §§ 7 . ,ro-wn:

SUBSCR!BED SWORN_, and ACKNOWLEDGED before me this; § day of Mamh,
2017 by Douglas A Richardson Duiy Authorrzed Agent on behalf of Douglas
Richardsen CPA LLC.

/;\\AFV'AQ§#`\ H/r g {~L:Lj\ My Comrh'ission Expires{_:g§l; ‘_ §§ §§7 QO/O]

Notery Pu'b.!r'c

N¢:-\afy Fach _ Hotary Seal

sub el linourl, Tsus County
Cmn|on l 15\13_1038

 

Page 4 of 4

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 16 of 75

   

CONFESSl.ON OF _JUDGMENT PROMIS;SORY N l
Commonwealth of Virginia

Marc,~h _2¢2017 - s24,496;00
'_tMPO`RTANT §N.DTIEE

THi|S- IN'STRUMENT .CGNTA|NS~ A CO'NFESS|ON OF JU'DGMENT
PR`§.V%S{?GN WHK¥H GO-NS=I|TUTE'S A WA!VER OF -I;Nl PDRTA`NT RJ€G?HTS
YGU MAY i'-!_'A"VE -A;S A DEBTQRA`ND A}.LOWS THE _GRED!T`GR T'O
GBTAIN A -JU.GMENT AGA:!NST YOU "W_IT.HOUT ANY F'URTHER
NGT|`CE.

1. U.h_conditi:onal Promise to Pay.: FOR. VALU_E` R-ECE!VE_D, the -`unde`r-si§necl,
DOUGLAS A. RlCHARDSO'|it_. an individual with a residence fof. 1220 Castlerock Ave,
Lebanon, Missouri 65536 ("Richarc_lssn") and DOUGLAS A. RlCHARDSUN-.CPA, LLC,
a Missouri LLC»(the "-Company") located at 121 West Commerci;al, Lehanon, Misseuri
65536 _(both Richardson.aed the Compa~ny. jointly and severatly, are hereinafter called
the "Maker")_, premises to unconditionally pay lto the order of MC|RA, LLC (the
"'.Natet\,o.lderf‘),, or its assigns the principal,sum-of:Tw`enty-four 'l'_ho.usan_d Four l-lundr:ed
Nihty-six*Dollars ($24,496.300)(the '¢P~rincipal.$um'?), in -accsrda_nee with the provisions of
this Confession of Judgment Premissory Note (this "M").` ' ' `

2. ~Psyment Sc.-heclule. The Maker shall pay to the :Not_ehelcl.er consecutive monthly
payments of Eight Thousand Doiia.rs ($8,_000.90), due and pay-abte on or before the
seventh {37th) day of each consecutive month commencing July` ;7`, 2019, until paid in full.
if the Mali<e_r defauits on this Nete as set forth in Seetiort 5 below, then the entire Principai
Surn shall be immediately due and payable to the Notehoijder, less any payments merle
by the Mel<er up to the point o’f default

3. ieterest Rate. This Promissory No.te shall accrue interest monthly at the rate of 0.417%
per month, Which is an annual percentage rate ot-fiv`e percent {-5`%) on the unpaid Pri'nsipal
balance ' "

4. Paym_e-nt instructions All payments shall _be made by check payable to "l\/lClRA,
LLC" and delivered to MCi-RA, LLC, clc David Risi, 13763 R-oyal Red Terrace, Chantill'y,
Virginia 20151.

5. Default._ For purposes of this Note, any of the following shall constitute a “De'tault.”
a. Failur-e to Fay. lt the M.al<le'r fails to make any payment due under this N'ote on
the date and in the'emo.un't required, and fails to. sure strr.`:h7 non-payment within eight ( 8)

days of receipt of written netiee`o'f new-payment delivered to Maker in accordance With
Section 8 belew, then the Mal<er shall he in default of this No'te.

Page 1 of 4

 

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 17 of 75

b. Defaul.l:.on Other Notes. Maker’s default under its N_ote with David Risi, which
is attached hereto as Exhibit A and is incorporated by reference shall constitute a default
on this lN'ote.

6. Lal_ke' Pee-. lt the llylal<er falls to make any payment due under Section 2 of this N.ote
Within eight (Bv} days of the due date, the ill/laker shall pay to»the Noteholcler a late fee
equel.to $lo@.l)tl. `

7. Ri'_ghts and Rem'edies upon'Default Upo.n the occurrence of a default of this Note,
the lucien-older shall be entitled to the following rights and remedies:

a. Acceieration of Arnount Du'e'. The »N~otehol'c'l'er may"deolare the Principal Sum,
less any payments made up to that point lay Malt'er, to _be,aocelerat_ed and immediately
due and payable without presentrnent, demand or noti¢e, Which are hereby expressly
wa'ived‘bythelid.aker.' ` "- ' ' ' " ' ' 1 '

b. Confession of Judlgment. in the event of any'defaolt" under this Note,` Mal<er,
does hereby constitute-and appoint denies F. Davis,' Esqu-ire, as M-akerls lawful attorney-
in-fact for Mal<er and in Malker‘s nameand}stead to appear before the County of Fairfax
Circuit Court to confess judgment against Malier for all amounts due and owing under»this
Note and all costs of collection'inciuc_l'ing, but not limited torre'asonable attorneys fees in
the amount of twenty-live percent (2-5%') ot all amounts then due_anci ewing~un'der this
l.\iote. ~ ' ~ * ' '

_ c. No Wai~ver B_~y Noteho'lcier. Even lf, at a time When Mal<er le 'in.default, the
N_oteho'lder does not require immediate payment in'full jas described above~, the
Noteho'icler will still have the 'rig_htto do so if l\/laker is in default at a later time. _

d. Right te`Purst-xe Other Remedies. in lieu of confessing this hlotei or it all or
part of this N.ote shall be held unenforceable by any court in the Un.ite'd States, the
Noteholder may enforce the terms of this Note by assertinga claim in any oourtwlthin the
Limited States in any one or more prooeedingsfor the amounts owed under this Note.

8. Notices`- Unlees applicable law requires'a‘ different rneth'od, any notice that must be
given to the Make-r under this Note Will. be given by delivering it or mailing it by nrst class
mail to the Mal<e-r at the following address

DOUGLAS A RlCHAR'DSON
121 West Commer_oial
Lebanon, .Misseuri 65536

9-. Prepayrnen_t. lite lvlal<er= reserves the right to prepay without penalty any portion of the-
Princi-pal Sum due hereunder

Pa:ge 2 of4

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 18 of 75

10. Waivers. The Mak.er hereby waives and reieases,' to the extent permitted by iaw, ali
errors and a'ii rights of exemption,‘ lack of personal iurisdiction, appeai, stay of execution
inquisition and extension upon any ievy on reai estate or oerso'nai property to which the
Mai<er may ott-remiss be entities under Federai' or State law. T"he 'Maiter hereby waives
srssentmerit, demand, metes-tend notice,'e)<cept-as provided `herein,;. and enetin<aiitio'naliyl
agrees to be boc-ind by this terms herein above A~n-y- 'waiver'of or-'faiiure to enforce an
event of deiaaii::bythe 'Notehoider shai|_ not b'e.- deemed a waiver of any subsequent event
of defau¥t. `

11. Juris'dic-tion.. -This i\i.ot`ev shaii be governed by,’ construed .and interpreted in
accordance-with the laws of the Commonweaith of Vi-rginia.. The Maker hereby agrees
that any~‘and‘aii disputes whatsoever arising under or related-to this N.ote shai| -be litigated

exciusiveiy, if et a`ii, in the courts of Fairfax County, Virg_inia._r

12. Waive'r of duty Trial. THE MAKER HEREB'Y WANES ANY RiGH.T TO_ A JU_"RY
TRi;AL ¥N MA'!TERS ARLS;';¥NG OUT:OF -.OR ii\i ANY WAY C:ON_NECTED TO T.H_iS NOTE,
OR THE 'CON`STRUCT|ON, iNTERPRETATiON, VALiDiTY, :OR_ PERF-GR`MANCE UF
THiS NOTE.

13._ Assignment._ This Note may be assigned in whoie or in part by"Notehoider at.the sole
and absoiute discretion of Notehoider. This_ -Note may not be assigned by the Mai<er.

14. Obligations of Person-s _Uhdejr this Note; i'f'moreth'an_ one person signs this Note,
each person is fu'iiy and personeiiy'.ebiigated to keep ali of the promises made in this
Note, including the promise to pay the fu`ii amount owed fin add.-ition, any person Who is
the gur=zr;antor1 surety or endorser of this N.ote is also obiig_ated to do thesejthings. Any
person who takes over these obiigations, inciuding the obiigations" of a guaranto'r,_surety
or endorser et this Note, is also obligated to keep'.ali of the promises made in this Note.
The Notehoider may enforce his rights under this Note against each person individually
or against att obligated parties together. Th'is means that any obligated party may be
required to pay eli of the amounts owed under this Note.

Page 3 of 4

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 19 of 75

iN WiTNE_SS HER'ETO, tide undersigned Maker executes this N:ot'e as of the date written

 

 

above

B.y: l " __ Dai;je_: 3/¢/?39/7
Do'ug_ie.s ~A. Richardson ' '

STATE O'F

COUNTY!C\}TY’OF » ` ` ,tO_-wi`t:

 

sues.csiefeo, sweRN', and A.o;KNoWLEooED before me this.i'.g`“'.“.‘\esy or March,
2017 by Douglas A. Richardson

`://Re~wk\de goes LJ-¢. My COm-mi$$*°" E’-‘p~"*`es'§%o_""@ 203

L =' erronnn:P£iaLEv~ 1 v

_ vulary_Pudii'c-'Notary$w `

sims of`Missduri_,- ibm 'Buumy

t Co_mmissio"u ii 1;5031038` ;`
3 My_.¢ommlssion£xpies;A;przZ._ZU=S '

lirate:v 1 3ZLZ M/Z

  
 

...-.,emsm __ -

    
 

Byr MM’“

nowise-3331 Richardson, Duiy Authonized
Agent on .beh.aif of Deugias Rioitarcison CPA, LLC

STATE OF ` ' _
COUNTY/CITY.OF ).;L VZ[‘E;Q g § - '_ ,-to-Wit:

SUBSCR!BED, SWORN, and ACKNGVVLEDGED before me this(;` gjL‘Ld-ay of M=a-rch,
2017 by Dou_c;ies_ A. Richardson, Duiy A-uthorized Agent on~behaif oi= Dougias

Richardson CPA, LLC,
5 3 . d _ .
gri/wing pt U [1,¢.», My Commissio'n Expires(z pdi l §§7_=;1(77 q

'_Nora.ry"PiiEiic `“ UL
ij v .' Ho_tl'ryF\khlio-No!afy$eal

1 Sme_'o! Missouri.i‘om County
summons 15931039333
' 331-33333333~33333 33313333

 
   

 

    

z_.'»='=.

Page 4 of 4

 

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 20 of 75

e-oni=sssicn orr .;ieeemein»i=nomsscin¥ wore
Cnmmonweaith ofvir'ginia

roach LL, 2017 ‘ 4 $1593,025.25
iMPURTANT NeTicE

'TH!S iNSTR_UMENT CGNTAJNS A CONFESS}ON OF JU-DGME_NT
PR@VIS|IN ."`!'.-HICH C.NSTITUTES A WA'|VER GF IMPORTANT R|GHTS
YOU MAY HA_VE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OITAlN A JUDGMENT AGAiNST Y9U W|THOUT ANY FURTHER
NOTiCE.

1. Unconditional Promise th Eiay. FGR VALUE RECEIVED, the undersigned
BGUGLAS A. RlCHARDSON an individuai with a residence of 1220 Castiereck Ave
Lehanen Missouri 65536 ("Richardsen'-'} and DOUGLAS A. RiCHARDSON CPA, LLC
a Missoun LLC (the "Cempany”) located at 121 West Commer_eiai, Lebanon, Missc})uri
65536 (both Richardson and the Company, iei;ntiy and severally are hereinafter eaiied
the "Make__i"') promises to unconditionally pay to the order of DR_|NV, i'_LC (the
"Ne£eho|der") or its assigns the principal sum of One Hundred Fifty-»Nirie Thousand
Twehty~f‘ ve Deiiars (5$159, 025 25_~) (the "Ptincipai S_um_“) in accordance with the
provisions cf this Ccntessi_en et Jhdgrnent Prdmissery Nnte (this "N£§"_).

2. Peymem Scheduie The Niaker shaii pay to the Notehoider consecutive montth
payments ot Eight Thousand Do|iars j($S, 000. DG), due and peyabie on or before the
seventh (Yth) day of each consecutive month -ccmmencing chernher 7, 281~9., until paid
lin _tt_ili. ii the Meker defauits en this Note `as. set forth in Sectio~n"§ beiow, then the entire
Principai ~Su:n'a sha`ii bey-immediately due and payabie to the thehoider,_ iess any
payments made bly the M-ai<er up»`te the point ot deiau_it. .

3. ihterest i=t-alteg ”,i?'his Promissory Nete shaii accrue interest menthiy at the tate of 0 41?%
ser month, which is an annual percentage rate of five percent (5%} on the unpaid Principai
haiance

4. Payment instructions Ai| payments shali be made by check payabie to “DRiNV,
LL~C" end deiivered to DRiN\/, LLC cio David Risi,.1376`3 Royai Red Terrace Chanti:,iiy
Virginia 29151

5. Defauit. Fe~r purposes of thisiNot_e, any of the fellowihgfshaii constitute a “Defauit-”

a, Fa_ii_u\re te P-ay. it the Make_r- fails tc make any paymentdue under this Note on
the date and` in the amount required and fait-s to cure such non.~payment within eight (_-8)
days ot receipt ot- written notice of non- -payment deiivered to Mfaker in accordance with
Section 8 below then the Mai<e`r shaii be in default of this Note_

’Pag'e 1 ot 4 EXHIB_I_T-_

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 21 of 75

b. Dei‘ai;r_it-en O-lt:her'.Nr_._=it'es. Mai<er’s default under its N`otes with David Risii andier
M?C,iRA, LLC, which are attached hereto as Exhibit;'A and Exhibit B respectively anders
incorporated by reference shali constitute :a: deta;trit entitle Note. '

6. La-te' Fee. if the Mal<e.r fails to make any payment due under Seoti.on 2 of this Note
within eight (8) days of the due date, the Maker shall pay to the Noteholder_ a late-tee
equal to 5160.08.

7. l\rghts and Bemedies' upon _Default. ' Upon the occurrence ot a default of this Note~,.
the Noteholder shall be entitledth the following rights and remedies-z

a. Aeceleretion of ;Arneunt 'D'ue. Tihe Notehoider.may declare the Principal Sum,
less any payments made up to that point by`iillaiter, to be accelerated and immediately
dee and payable without presentment demand or ndtice.,` which are hereby expressly
waived by the Makle-r. ` ' `

b. Contessio.n »of'~iudlment, in thee.irent of any default under this No.te, lida-her
does herefby'constitute and appoint Ja'mes F. `LDavis, Es‘ttuire, ' aljs Maker='s lawful attarney-
in-fa.c`t'for iii/latter and in Maker's name and stead to appear heio_re'the County of Fairfax
Circuit Court to confess judgment against Mai<er'fot-ai.l amounts due and owing under this
Note and all costs ot collection .innlud?ing.,but not limited te reasonable attorneys fees in
the amount tit twenty-five percent (2~_-5%) of ali amounts then c`i_ue and owing under this
Note.

c.» No Waiyer By Not_ehol,der, Even it, at a time when Maker is in default the
Netehelder does not req.uire__fimm:ediete payment in full as described above_, the
Notehoider wili~~.still have the rightto~db so if `Maiter is in default at a later time. -

7 d, Right to Pu-rsue Other~ Remedies. in lieu ot confessing this Note, or if all or
part of this `Note shall he held unenforceable by any court _ln the United States, the
Notehoid'er may enforce the terms et this _Note by asserting a claim in any court within the
Uni.ted Bta'tes in any one or mere proceedings for the amounts owed under this N'ote.

.8.. Notices. Unles_s applicable law requires a --difteren-t method any notice that must be
given to the hile-ker under this Note will be given ny delivering it or mailing it by first class
mail to the Mai<er at the foilowing<addre_ss:

DGUGLAS A. 'Ri`C.l-iARD'SON
'l 21 West Comrnerciai
Leba-non, Missou-r-i 65536

B~. Pre,pay.ment. The Ma-t<er reserves the right to prepay without penalty any portion of the
Princlh.e| Surn due here:un-de.r.

Page 2 of 4

 

Case 4:19-cV-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 22 of 75

19. Wa-iver-s. The Malrer hereby waives and releases to the extent permitted by law_, ali
errors and all rights of exemption,` lack of personal jurisdiction§,_- appeal, stay of execution
inquisition and extension upon any levy on real estate or personal property to which the
Mai<er may otherwise be entitled under Fed.eral or State la\___iv;' The `Maker hereby waives
presentmentJ demand protest and nctice, except.as provided herein.` and unconditionally
agrees to be bound by the terms herein above Any waiver cf or failure to enforce an
event of defaait by the Noteholder shall not be deemed a waiver of any"suhsequent event
cf -c`lefauit. - ' `

11. Juris.-diction-_._‘ This Note shall be governed by,' construed and interpreted in
aecord'ance with the laws of the "~Commonweaith of Virginia The Mal<er hereby`agrees

that any and all disputes whatsoever arising 'onder'or related to this Note shall be litigated
exctusively, it at all, in the courts of Fairfax County, Virginia

12. Wai'ver of Jttry `i`~riaL THE MAKER H‘E_R:EBY WA|VES ,_ANY RIGHT TO A JURY'
TR'}P€L |N MATTERS;AR¥S!'NG OlUTOF GR'{N AN`Y WAY-CONNECTED T'O THlS NOTE,
OR THE CONSTRU?CT|GN, l‘NTERPRETATiON, VALlDlTV, OR PERFGRMANCE OF
THlS NOTE. '

‘i 3. As.sig-nment. This Note:rnay be assigned inwhole or in part by-`Notehoider at the sole
and absolute discretion oi‘Noteho-lder. 'This Note may__not be assigned by the Maker.

'i4. Obli:gations of Person_s U:ncler this Note. if more than one person signs this Note,,
each person is fully and personally obligated to keep all ct the'promises made in this
No_te, including the promise tefpay the full amount owed. in addition, any person who is
the g-uarantor, surety or~endo'rser of this Note is also obligated to do these things Any
person who takes over these obligations including the obligations of a guaranties surety
or endorser of this Note, is also obligated to keep all of the promises made in this .'Note.
The Notehoider may enforcehis'rights under this i\loteag`ainst reach person individually
or against all oi:_'>l_i_gated parties together. ‘=l'his meanslthat any`o'bligated party may be
required to pay ali of the amounts owed under'thi's .N-ot“e.

in wireless HEesTo, the undersigned Maker-axeauies-eis hare as orr the d-ate.wr'rne:n-
above
' / -

Douglas ~A. Richardson

sran OF _` =
co'uNTY/crrv cF § _ g g § f g §§ , ici-wit

SUBSCR¥BED, SWORN, and AC'K_NOWLEDGED before me this (/ %an cf March,

iresI@/EQY<_\L\Q`U 30(

   

By: Date: 3 !L/W/]

 

2017 by Dougtas A. Richardson

/QL‘UV\A&P ml'iil:/r lilly Corn'mission Exp_
f v ;;=.»,<»:1» ~@_L~ '»,-.-s'.

Notary Publ`ic

l smammwmomw .
-' ' omittth :"
mann . - '27.-201! _':

    

   
     

   
   

Page 3 of4

     

  

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 23 of 75

By: M/Z/” Daze;. 3{&[ mg

Doug%é;s JL\v Rikihard`son, D'u.!y Aufhorized
Agemen beha'§’f df B€rug£as'Richarcfso’n CPA, LLC

STATE-QF ~ __
Co_u-NTY/c;w GFZ §§ §§ §§ _' ,to-\~mr:

SU-.BS~CR!BED, S:WQRN, and ACKNOWLEDGED before me this d fig _da§r tJ_f March,
2917 by Douglas A. Richardson D`uiy Authorizecf Agth on beha?f of Douglas
Richardson CPA, LLC,

’,’R L\@Y`\&MPML/LU{ My-C;)m'mission Expifés:-Q<Q z ll ;17~ 90 19

N-otary Pubi`rc g

   

 
  
 

y ' RHPR§MM£Y 1 5 "
“°"‘IY F"°M~ woman ,
S“’°'°""‘¢SM»-:I¢m-m¢y .'

'P.°M“hn ' images '
MF-C°m:_miu£d_n£xpm

     
     
 

  

.Anré?§ ms

 

Page 4. of 4

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 24 of 75

 

sETTuEMEN_r.AseEEMENT

This Settlement Agreement A(i§i:\is “'Agreement”) vis made and entered into as of the
g day of March, 2D'17 (the "E~iifecti\`re Date").. by and between Douglas A`. `
Richardson, Deug`las.A. Richardson CPA, LLC f(here'i=nafter referred to collectively as
“Rich'ardsons”) and David Risi_, EH_S Source, inc., MGIRA, LLC, andDRlNV, L'LC.
(he!einafter referred to eatilec'ti ely as ""Risis"’)., collectively referred herein as the
“Parties’~’ to this.Agreemen_t. ` ' "

Wi-lE_REAS, the Richa~rdeons are in default unsecured Promissory Notes‘due
and payalaie to the Risis, which are attached hereto as Exhibit A and incorporated by
refernce, and `

WHEREAS, the parties seek te compromise their ciaim's and avoid the cast of
litigation1 and

THER:EFGRE, in consideration of the mutual promises centain'ed hereln, the
receipt and sufficiency of which`arelhereby acknowledged and intending to be legally

bound hereby, the Parties agree as follows:

1. Payme_nt. The Richardson's hereby agree to pay the R_isis,_ and the Risis
agree to-’ accept from the Richardsoas, the principal sum of $404_,6`21 25, _ plus interest
(the: "Settiement Sam’_’) pursuant to the term's`ar\d' conditions off Confession' of Judg"ment
Promissory N.otes (the ‘“N-otes”),'whioh'are attached hereto as Exhibit B and are
incorporated by reference ' ' '1

2. Releas_e. l'n consideration 'ott`he lsettlement`Sumiarrd execution of the Notes,
the Risis hereby release the Richardson's from liability related tothe' default the Seeured
Promissory Notes referenced above and attached hereto as Exhibit A.

3:. Enti_re Agreement "-l.{'his Agreementcentains_ the entire agreement between
the P-a'rties in relation to the matters described herein Ai_li negotiations leading up to this
Agreement are merged herewith and shall native the basis of any legal rights.-.- ciaims. or
defenses in relation to any litigation er otherwise 'l“_his-`Agreement' _`may be amended
only through a writing signed by all of the`undersig-aed Pa‘rtfies.'~ '

4. Ju-risdiction. »This Agreement-strait be govemed'by,`con-strued and
interpreted in accordance with the laws of the Commonwealth of Virginia The.Parties
hereby agree that any and all disputes whatsoever arising under or related t-'o this
Agreement shall be litigated exclusively if at al-i,.in the.coux.ts of Fairfax County, Virginia

,5. Waiver of J-ur»y‘ Tri'a'l. THE PARTIES. HSEREB'Y,WA!VE ANY RiGHT TO A
JURY TRIAL' SN MATTERS ARlSlNG OUT OF'OR IN_ANY WAY CO'N'NECTED TO
TH|S AGR`EEMENT, OR THE CONSTRUCT|ON, I;NTERPRETAT|ON, VALlDlTY`, O.R
PERFGRM~ANCE O.F THES AGREEMENT.

Case 4:19-cv-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 25 of 75

8. Counterparls, This Agreement may be signed in counterparts such that each
duplicate together with a complete set of original signatures shall constitute one and
the same Agreement but this Agreement shall only be enforceable once it has been
signed by ali of the Parti`es either m counterparts or otherw1se, and the Richardsons
have fully executed and delivered to the Risis the Confessron of dudgment Promlssory
Notes_ attached hereto as Exhibit B The P-a'rties’ signatures to this Agreement may be
evidenced by PD.F or facsimile transmissions and each party may rely on 'a PDF or
facsimile signature on behalf of each other party as predict such other party’ s
execution of this Agreement `

iN WITNESS WHEREGF, the undersigned parties hereto have caused this
Agreement to be executed as of the date set forth above with the intention of being
legally bound hereby,

     

 

Doug| s A Richardson

oougia€A Richardson, only Authorized
Agent on /behalt of Douglas Richardson CPA, LLC

,/

By: _ EM
David Risi

s1 ‘~/ M\,/

M. Christi~ne Ris.i,'Duly Authorized Ager-tt
`On herselfo MCIRA, LLC--
/. _

By~' 4:..,,“{///€_/

oatis hist cary Aurnorized Agenz
On behalf of D'RlNV, LLC

 

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 26 of 75

.. F- ' » l§)is'§m<l);r c&tm_, \ wm am

MAR 1 3 2018
COMMONWEALTHOFVIRGINIA v '
COUNTY OF FAIRFAX to wit: DON NEWBEHHY, Court Clerk
STATE OF CKLA. TULSA COUNTY

I, John T. Frey, Clerk of the Circuit Court of Fairfax County, Virginia, the saine being a Court of Probate and of Record and having a
seal, do hereby certify that the foregoing and hereunto anne)_ted paper is a true and complete copy of:

Abstract of Judgment rendered in the FAlRFAX ClRCU|T COURT on the 12/21/20_17, in the case MCRA LLC versus _
DOUGLAS A RlCHARDSON and DOUGLAS A RlCHARDSON CPA LLC. Now on file and of record Judgment 593457 ln

IN TESTIMONY WHERE OF I have hereun`to set my hand and affixed the sealof the said Court hereto, at Fairfax, Virginia this:

JEFFERSCN D. SELLERS
6TH DAY OF FEBRUARY, 2018

Clerk Signatme

COML/IONWEALTH OF VIRGINIA
COUNTY OF FAIRFAX to wit:

 

I, Daniel E. Ortiz, Judge of the Circuit Court .o_f Fairfax County, Virginia, the same being a Court o`fProbate and of Record, do hereby
certify that John T. Frey, whose genuine signature appears signed to the foregoing and hereunto annexed certificate and thereon written, was,
at the date thereof, and is now, the Clerk of said Court, duly elected, qualifiedand authon'zed under the laws of said State to give the same,
and all his oHicial acts as such Clerk are entitled to full, faith and credit; and that the said certificate is in due forrn,of law and by the proper
oHicer. I further certify that I am well acquainted with the handwriting of said .Tohn T. Frey, Clerk as aforesaid,'and that his said signature to
the foregoing and hereunto annexed certificate is his 'usualan`d genuine signature.i ` ` '

Judge’s Signa e

COMM,ONWEALTH OF VIRGlNIA
COUNTY OF FAIRFAX to wit: `
N
I, John T. Frey, Clerk of the Circuit Court of Fairfax County, Virginia, the same being a Court of Probate and of Record §§ ha '
Seal, do hereby certify that the Honorable Daniel E. Ortiz, whose genuine signature appears signed to the foregoing certificate_»:and , “ _
written, was at the date thereof, and is now, the Judge of said Court and County, duly elected, qualified and authorized under th&"&ws§`§d'f:_t:he
State of Virginia to give the same, and that all of his official acts as such Judge are entitled to full faith and credit. -- n '-‘v

,. ..¢,

  

00

»` . r~;'. ~ .::
, I further certify that I arn well acquainted with the handwriting of the said, Daniel- _E. Ortiz, Judge_, as aforesaid, and that the signa§i§fe
to the said Certiiicate is his usual and genuine signature ' 1 "‘¢ :.l;.,‘ '--f~l

~"' ¢‘u
e~_ _ ¢<"‘§

\ _ v t cn
IN TESTIMONY WHEREO_F I have hereunto set my hand and affixed the seal of the said Court hereto, at Fairfax, Virg&a this:

6TH DAY OF FEBRUARY, 2018
Clerk’s _ture

Case 4:19-0\/- OO219- CVE- .]F.] Document 2- 1 Filed in USDC ND/OK on 04/25/19 Page 27 of 75

 

 

 

Abstract of Judgment Case No.: CL201 1993 _g§_§g
Fairfax circuit court Judgment NO §§34§?.' ............
FA|RFAX CIRCUIT COURT
Where Rendered ` '
MCRA LLC Yes Vs RlCHARDSON, DOUGLAS A NO
P|aintiff Name Flrm Defendant Name Firm
S_SN/|D d 4 . DOB

1220 CASTLE_ROCK AVENUE LEBANON
M|SSQURI 65536 _
Addre'ss

DouGLAs A RchARosoN cPA LLC Yes

Defendant Narne _ ‘ Fim'\

 

SSNIiD _ ` DOB

121 WEST COMMERC|AL LEBANON MlSSOURl
65536 1- -
Address `

_1_2/21/2017 o1/o4/gg3_§"`oa:52§50 AM DAvls JAMEs F
Date of Judgment Docket Date/Time p}a;ngiff Anqme_y N'ame

 

Defendant Attorney' Name

185}/2'110:1274, ,.496 OO. PLUS COURT COSTS AND ATTY'S FEES OF 6,124.00, W|TH |NTEREST AT 6% FROM
12

Judgment Description

l Executions l

None

l Updates l
None

l certify that above to be a true abstract of a judgment docketed' m t "s court

para <>’Lz Q{ l P mem alert £Y//z_

 

Case 4:19-cV-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 28 of 75

man 13353'*

*10396

COMMONWEALTH OF VIRGINIA
COUNTY OF FAIRFAX to Wit:

‘ I, John T. Frey, Clerk of the Circuit Court of F airfax County, Virginia, the same being a Court of Probate and of Record and having a
seal, do hereby certify that the foregoing and hereunto annexed paper is a true and complete copy of: `

AbStract of Judgment rendered in the FAIRFAX ClRCUlT COURT on the 12/21/2017, in the case DR|NV LLC versus
DOUGLAS A RlCHARDSON and DOUGLAS A RlCHARDSON CPA LLC. Now on file and of record Judgment 593456 in

suit §&-2018- 00319

IN TESTIMONY WHEREOF I have hereunto set Wnli §13'§ ed the seal of the said Court hereto, at Fairfax, Virginia this:

 

6TH DAY 01= FEBRuARv,'zma j / 2€/ KEB"_EGCA Nl§l“TT\NG"‘LE

Clerké§ignature

COMMONWEALTI'I OF VIRGINIA
COUNTY OF FAlRFAX to wlt:

I, Daniel E. Ortiz, Judge of the Circuit Court of Fairfax County, Virginia, the same being a Court of Probate and of Record, do hereby
certify that John T. Frey, whose genuine signature appears signed to the foregoing and hereunto annexed certificate and thereon written, was,
at the date thereof, and` 1s now, the Clerk of said Court, duly elected, qualified and authorized under the laws of said State to give the same,
and all his official acts as such Clerk are entitled to full, faith and credit; and that the said certificate 1s in due form of law an_§§y the proper
otticer. I further certify that l am well acquainted with the handwriting of said John T. Frey, Clerk as aforesaid, and that his san slgpatnre to
the foregoing and hereunto annexed certificate' 1s his usual and genuine signature ' r-- ~

:ludge’s Signature’

_;=

 

S*l =Z,fid £.`~| lilifii

CON.[MONWEALTH O_F V]RGINIA
COUNTY OF FAIRFAX to Wit:

I, John T Frey, Clerk of the Circuit Court of Fairfax County, Virginia, the same being a Court of Probate and of Record and having a
Seal, do hereby certify that the Honorable Daniel E. Ortiz, whose genuine signature appears signed to the foregoing certificate and thereon
written, was at the date thereof, and` 1s now, the Judge of said Court and County, duly elected, qualified and authorized under the laws of the
State of Virginia to give the same, and that all of his official acts as such Judge are entitled to full faith and credit.

I timber certify that I am well acquainted with the handwriting of the said, Daniel E. Ortiz, Judge, as aforesaid, and that the signature
to the said Certificate is his usual and genuine signature

IN TESTIMONY WHEREOF I have hereunto set my hand and affixed the seal of the said Court hereto, at Fairfax, Virginia this:

 

6TH DAY oF FEBRuARY, 2018 /,,Z/
l _clerk’s€gnamre

l

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 29 of 75

 

 

 

 

Abstract of Judgment Case No.: CL20170012864
Fairfax Circuit Court _ '
. FAIRFAX cmculr couR"r
l Where Rendered 1
DR|NV LLC. Yes VS RlCHARDSON, DOUGLAS A No
P|aintiff Name Firm Defendant Name Firm
ssn/113 ~ , ' ' nos

1220 CASTLEROCK AVENUE LEBANON
M|SSOURl 65536 `
Address _ ` '

DOUGLAS A RlCHARDSON CPA LLC Yes
ibefendant Name _ - _ Firm

 

SSNr'lD ` , " DOB

121 WEST COMMERC|AL LEBANON M|SSOURI
65536 .
Addre55 "

__1__;"/,_21/2017 01/04123_9_3 §;08:52:43 AM DAVls JAM Es F
Da!e Df Judgment v Docket Datenime P|aintiff Attorney Narne v

 

Defendant Attomey Name

SUNllgF 159. 025. 25, PLUS COURT CO§TS AND ATTY' S FEES OF 39, 756. 31. W|TH |NTEREST AT 6% FROM
12/2 017

'Judgment Description 4 "

l Executions |

None

l Updates l

None

l certify that above to be a true abstract of _a judgment docketed in this court .-
mate g § 00 Deputy cterk: %4 514/t d Q%/»D m

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 30 of 75

0 ., s
" ' - " iii WHIM

t ' _ 1039546903
comonEAL'rquvamlA Cv 20 1 8 0 0 3 7 5 ‘
couNTYoFFAmFAxwwic= "' - 7

I, John T. Frey, Clerk of the Circuit Court of Fairfax County, Virginia, the same being a Court lofProbat»e and of R_ecord and having a
seal, do hereby certify that the foregoing and hereunto annexed paper is a true and complete copy _of:' , - g - _ .

` ` ' ' ' ' _ j 2 . y LI'ND:~A G. MORRIS'SEY
Abstract of Judgment rendered in the FA|RFAX C|RCU|T COURT on the,02/2`3/2018.' in the case DAV|D R|Sl_ versus
DOUGLAS A' RlCHARDSONl DOUGLAS A RlCHARDSON CPA LLC and DAWN RlCHARDSON. Now on file and of
record in judgment 596169 in my office ` '

IN TEsTlMoNY wHEnEoF 1 have hereunw ser my hand and affixed the sealyof the said clinic hereto, ai Fairfax, virginia this:

1er DAY oF MARCH, 2018 %f 7 g;I;ti_S§‘RI§:';F C§UR%
» A.l / ` ._ .nm
Clerk`$€g“=‘“’° ’ was 2.22.013 `

§§¥Ei`§§v§!<i§£ii;¥,§curt Clerk
' . ii A
coMMonEALrH or VJRGINIA ._ COUNTY
_ COUNTY OF FAIRFAX to wlt:

I, Michael F. Devine, Judge of the Circuit Court of 1F airfan'Co\mty, Virginia, the same being a Court of Probate and of Record, do
hereby certify that John T. Fre , whose genuine signature appears signed to the foregoing and hereuntoan`nexed certificate and thereon

give the same, and all his official acts as such Clerk:are entitledto full, faith and credit; and that the said certificate is in due form of law and
by the proper officers l further certify that _I arn well acquainted with the handwriting of said Jo_hn T. Frey, Clerk as aforesaid, and that his
' -*r.»_=‘

said signature to the foregoing and hereunto annexed certificate his usual and genuine signature `

- Judge"s Signat_ur‘e

coMMonEALTH or valNIA
coiler or FAIRFAX w win

 

. I, John T. Frey, Clerk of the Circuit Court of Fairfax County, Virginia, the same being a Court of Probate and of Record arli`ghaying a
Scal, do hereby certify that the Honorable Mich'ael F.; Devin_e, whose genuine signature appears signed tothe foregoing certificate and thereon
writteo, was at the date thereof, and is now, the Judge of said Court and County, duly elected, qualified and authorized under the laws of the
State of Virginia to give the same, and_ that all of his official acts as such Judge are entitled to full faith and credit.

I iixrther certify that I arn well acquainted with§'tiie handwriting of the said, Michael F.- Devine, Judge, as aforesaid, and that the
signature to the said Certiticate is his usual and genuine signature » `

IN TESTIMONY WHEREOF I have hereunto set rny hand and affixed the seal of the said Court hereto, at Fairfax, Virginia'this:

19TH DAY OF MARCH. 2018
Clerk’s Signature

/.j

Case 4:19-0\/- 00219- CVE- .]F.] Document 2- 1 Filed in USDC ND/OK on 04/25/19 Page 31 of 75

o
a _.

 

 

 

Abstract of Judgment Case No Q;|_-,?_,QlZ_QQ.J£§§f?.
Fairfax Circuit Court Judgment No.: 59616_9 ________________________
FA|RFAX cchurr coul`zr
Where Rendered
R|S|. DAVID . No "S RlCHARDSON, DOUGLAS A No
plaintiff Name ` 3 . Firm Defendant Name " Firm

, SanD 7 ' . coe

1220 C_A_STLEROCK AVENUE LEBANON
MiSSOURi 65536 .
Address

ooueLAs`A RlCHARDSON cPA LLc Yes
Defendant Name . ' Firm

 

ssn/lo ' 5 coe
121 WEST COMMERC|AL LEBANON MlSSOURl
65536 1 '

Aadress

RlCHARDSON,` DAWN . No
Defendant Name' ` ' Firm

 

ssn/iu _ ` ' coe

1220 CASTLEROCK AVENUE LEBANCN
M|SSOUR| 65536
Address ` `

 

9_2_/_23/_2___018 _m___m _ 03/15/2018 _08: 25 2a AM DAvis, JAMESF
Date"" o'f Judgment " Dock.et Datel`l'ime mm "` " m plaintiff A;t°mey' Name
wEBB, FRANK A '

 

-DefehdantAttomey blame '
lN THE SUM OF 201.641 65, FLUS COURT COSTS, W|TH |NTEREST AT 6% FROM 02/23/2018

Judgment Deseription
l Executlons l

None

I Updates l

None

in this c'ourt.

iii 71:(`11,01/“1

| certify that above to be a true abstract of a judgment doc

  
 

f
lr,

Date: § §§ §§M] §Cj'Z( ll § oepuiy ci ri<:

Case 4:19-cV-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 32 of 75

.. . .
cv-aoie~oosveii`

""

COMMONWEALTH OF VIRGINIA l

coUNTY or FAIRFAX w win _ `K}AMA_'N CANTRELL »* 1 0 3' 9 8 AMIHFIB
1, John T. Frey, 'cierk urine circuit conn ofFairfax coum`y, virginia the same being a court of Pmbaie and or award ana having a
‘ seal, do hereby certify that the foregoing and hereunto annexed paper is a true and complete copy of: ' ’

'Absiraci of;iudgm_ent rendered in the FA|RFAX ciRcuiT couRT`on the 02/23!2018, in the cé§§f§i§e£gqc@§js;inmwn
RlCHARDSON. Now'on tile and of record in judgment 596170 inmy oft_i_ce. l . - '

MAR 2 2 2018

DON NEWBERHX'. Gctz`ri Clerk
` ` ` - ' rs 0§19§1;§. miss co_um\_'
IN TESTIMONY WHEREOF I have hereunto set my hand and affixed the seal of the said Court h§`r-é o, a ' ax, Vn-g,ma this:

19TH DAYOF MARCH. 2018 7 _
f /uz//

Cleik{$)ignature

CoMMonEALTH oF vmcnun
coUN'rv.- or FAIRFAX to wit: _ -

' : I, Grace'Burke Carroll,7 Judge,of the Circuit Court ofFa'irfax'County, ~Virginia, the same being a Court of Probate and of Record,` do
hereby certify that John T, Frey, whose genuine signatme appears signed-to the foregoing and here\mto annexed certiiicate_and thereon
written, was, at the date thereof, 'and is now,` the Clerk of said Court, duly elected, qualified and authorized under the laws _of said State to
give the same, and all his official acts as such Clerk are entitled to full, faith and eredit;_ and that the said certificate is in_ due form of law and
by the proper ofticer. I further certify,that lam well:,acquainted with the handwriting of said `John 'I_`. Frey, Clerk as aforesaid, §§d that.his
said signature to the foregoing and hercunto annexed certificate is his usual and genuine signature m m §§

        

 

 

1 :; f;»::;r:
co
4 s
, ,. . . , r~> ;.
udge s Signature _o .§_'_ 3
.:e. i'=‘!‘."
colvuuonl-:ALTHQF vmcu~uA¢ ;_; :""‘.<
couN'rY or FAmFAxw_wii= ~- N

L John T. Frey, Clerk of the Circuit Court of Fairfax C:‘_o`\lnfy, Virginia, the same being a Court of-Proba`te and of Record and having a
`Seal,,do hereby certify that,the Honorable Grace Burk_e§ Cairoll, whose genuine_sigr\anire_appears `signed'to'th_e foregoing certificate and
thereon written,’ was at the date thereof,' and is now, the Judge of said Court and County, -dulye_lected, qualifiediand authorized under the laws
of the'State of Virginia to give the same, and that all ofhei'~ofiicial;acts as such Judge are entitled to hill faith'and eredit.

'_ 1y father certify that 1 am well acquainted win die handwritiiig of the said,:cra¢e',surke `can¢n, ~Judge, as aforesaid and that the
signature to the said Certiticate isheru'sual and genuine signature "; - `_ ' '. v ' - . , ' =

i- ."»;

IN TESTIMONY WHEREOF I have hereunto setmy hand and affixed the seal of the said Court hereto, at Fairfax, Virginia this:

19TH DAY OF MARCH. 2018

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 33 of 75

. , .

 

 

 

Abstfact of Judgment Case No.: CL20170012864
Fairfax Circuit,Gourt- JudgmentNo: §§§1?_9 ___________________ _
FA|RFAX ClRCUIT COURT 7
' Where Rendered - `
MCRA LLC - Yes VS RlCHARDSON. DAWN -No
P|aintiff Name F|rm DefendantName _ '- l Firm
ssn/in - 1 " `ooB

1220 CA_STLEROCK AVENUE LEBANON
`MlSSOURl 65536

 

 

Address
02/23/2018 03/15/2018 08: 25: 24 AM 'DAV|S. JAMES F .
Date of Judgment pocket Datefl'ime - . piain§ff,p,uqmey N_a`me
WEBB', .FRANK~'A
DefendantAttomey blame

SUM OF 24 4.96. OO, PLUS COURT COSTS AND ATTY'S FEES OF 6,124.00, W|TH |NTEREST AT 6% FROM
02/23/2018 . " '

l Executions l

None

| .Updates l

None

Judgment Deseription

 

nn

  

t certify that above to be a_ true abstract of a judgment dc?¢(e)` in this-'<:o'ur`tl

Date;§!`s}_m`l£} ig Z,()\S{ Deputy Cl rk )/( llij:\!(l/U~_/l/\ _______

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 34 of 75

llll llil|lill
.:|
. ‘* ft 0 3|9 '

8 3 8 4-0'5 *'

.
..r j . _ cv-2018-00377

coMMonEALTH 0F vIRGINIA ._ _ _ . _ , v
coUN’rY oF-FAIRFAX'¢° win7 . _~ hither 'F. Fi`i` §§ ' taht-§§

I, John T. Frey, Clerk of the Circuit Court ofFairfax County, Virginia, the sarne being a Court of Probate and of Record and having a
seal, do hereby certify that the foregoing and hereunto annexed paper is 'a true and complete copyof:

Abstract of Judgment rendered in the FA!RFAX ClRCUtT C_OURT on the 02/23/2018, in the case DRINV LLC versus
DAWN RlCHARDSON. Now on file and of record in judgment 596171 in m_y oft'ice.

IN TESTIMONY WHEREOF l have hereunto set my hand and affixed the seal of the said Court hereto, at Fairfax, Virginia this:

19TH DAY OF_MARCH-, 2018 7'
f M/

Clerl'r{$igrianne

CONMONWEALTH OF'VIRGINIA
COUNTY OF FAIRFAX to wit:

I,, Grace Burke Carroll, Judg_c of'thc Circuit Court of Fairfax County, Yirg_inia, the same being a Courtof Probate and of Record, do
hereby certify that John T.' Frey, whose genuine signature appe '. signed to the foregoing and 'hereunt_o annexed certificater thereon
written, was, at the date thereof, and is now, the Clerk of said Court, duly elected,'qualified and authorized under the- laws 'oind S,_t%tejo
give the same, and all his oHicial acts as such Clerk are entitled to full, faith and credit; and that the.said, certificate is in due forir:i§of 1535 ¢a;Bd
by the proper ofticer. I iiu'ther certify that I am well acquainted with the handwriting of said'John T. Frey, Clerk as aforesaid,`mid t'l{e'_£'.liis
said signature to the foregoing and hereunto annexed certificate is his usual and genuine signature. ' N ’

 
  
 
 

URT

 

 

Z*l=l bid .Z

" MAR 2 2 213 33
COI\'MONWEALTH`OF VIRG]NIA » .
' ' ' - .' DON, N:ii*i’B"`-`RRY C - '»
UNTY 1 AIRFAXto t. 7 's - cur*Cier
C° - '°F F~ - v l ' "'»‘ ~ - STATE oF cna ruisii csurrii`

- I, Jo_hn T. Frcy, Clerk of the Circuit Court _o_f Fairfax County, Virginia, the same being a Court of Prob_ate and of_Record and having a
Seal, do hereby certify that the Honorable Grace Burlre _=Carr`oll, whose genuine signature appears signed to the foregoing certificate and
thereon written, was at the date thereof,.and is now, the Judge of said Court and Co\mty, duly elected,»qualii_~`ied and .a_uthorized`under the laws
of the State of Virginia to give the same, and that all of her official acts as such Judge are entitled .to tilll`faith and credit. `

I timber certify that I am well acquainted with the handwriting of the said, Grace Burke Carroll, Judge, as aforesaid, and that the
signature to the said Certificate is her usual and genuine signature ~

IN TESTIMONY WHEREOF.I have heceunto set my hand and affixed the seal of the said Court hereto, at Fairfax, Virginia this:

1er DAY oF MARCH. 2018 _ _ f Z{
l
- Cler ignature

 

Case 4:19-0\/- 00219- CVE- .]F.] Document 2- 1 Filed in USDC ND/OK on 04/25/19 Page 35 of 75

Abstraet of Judgment case No.. cL201700121_36_§

 

 

 

Fairfax Circuit Court JudgmentNo.: 596171 "__
FA|RFAX C|RCUIT COURT_` '
Where Rendered '
DRINV LLC Yes VS RlCHARDSCN, DAWN 7 4 _ vNo
Plaintiff Name Firm DefendantName , _ FIrm
.SSN/|D ' v DOB

1220 CASTLEROCK AVENUE LEBANON
MlSSOURI 65536

Address v
9%§£29.1§ ................ 9. §U§LZ.QJ§"Q_&_Z§;?~MM `DAV|S» JAME'S F~

 

Dat€rof\.ll.ldgm¢l'li DOCka _Daten'll'n€ P|a]n§ffhffgmey Name

 

n Defendant Attomey Name

SUM OF 159. 025 25. PLUS COURT COSTS, AND ATTY'S FEES OF 39,756.31, W|TH |NTEREST AT 6%
FROM 02/23/2018 '

l Executions [

None

I Updstes l

None

Judgment Description

 

 

l certify_that above to be a'true abstract of a judgment docketed in this 'court.

§

oace: M(Mb \Q,ZQ\X Deputy cl vi j i`/Q§OLL,f/n /--__

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 36 of 75

.x - ill|LH|illl|jl|||z|listll\l||[l!|t[lli|l||\tl||l!|l
Fl)ls'.razel‘ counts
lN THE nls'rRlcT collar lN AND.FoR THE couNTYoF ruLsA § §`" § 3
sTATE or oKLAHoMA JAN 1 5 2919
Plaintiff,
v- __case N'o_.'cv-2018-318 :/
nollGl.Ass RlcllARnsoN, Hon. jefferson n. sellers
An_d

DOUGLASS A. RlCHARDSON CPA LLC,

      

 

mishler

 

Defendants
nnle LLc`

Plaintiff,
V.
DoUGLAss RchARnsoN,

And

DOUGLASS A. RlCHARDSON CPA LLC,

   

case Nq..cv-zoi_s_-ars

Hon. Rebecca B. Nightingale

 

DOUGLASS A. RlCHARDSON CPA LLC

Defendants
DAVID RISI, )
)
Plaintiff, )
]
v. -] Case'No. CV-2018-375
] 4
DOUGLASS RlCHARDSON, ] Hon. Linda G. Morrisey
l
A_nc'l ]
)
)
)
']

Defendants

 

ORDER FOR CONSOLIDATION; MCRA LLC v. Richardson,,r Case No. CV-2018-318.

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 37 of 75

 

 

l"/d
J
MCRA LLC, )
)
Plaintiff, ]
] Case'No`. CV-2018-376
v. ]
v ) Hon. Da_man H,_ Cantrell
DAWN RlCHARDSON, ]
]
Defendant ]
DRINV LLC, )
]
Plaintiff, ) _
) case No. cv-2018-377
v. ] ». v 7 ' _ _
) Hon. Mary`F_itzge`rald
DAWN RlCHARDSON, ]
)
Defendant; )
unminan cogsng-DA"rlo'N

WHEREAS the Plaintiffs'@lvlotion' to Consolidate the above-styled‘cases was filed in this
Court on the _Z& day of l Ag)g g , 2018, this Court tinds that the following cases:

1. MCRA, LLC v. Richardson, Case No. CV-2018-318;

2. DRINV, LLC v. Richardson, Case No. CV-2018-319;

3. Risi v.' Richardson, Case No. CV-2018-375;

4. MCRA, LLC v. Richardson, case No. cv-2018-376; and

5. DRINV, LLC v. Richardson, Case No. CV-2018-377

share common questions of law and fact_, and that consolidation .wi|| promote judicial economy

and will result in a fair resolution of the actions Without unnecessary expense or delay.

ORDER FOR CONSOLIDATION; MCRA LLC V. Richardson, Case No. CV-2018-318.

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 38 of 75

IT IS THEREFORE ORDERED that the Plaintiffs' Motion is GRANTED, and that the

aforementioned actions are CONSOLIDATED for the purpose of judgment enforcement
Dated this &*'day of A€f' 2018.

Signed:

 

 

/0 District\`}ud§e

Approved as to Form:

 

Howard Berkson, OBA # 31482
BOSTON AVENUE LAW PLLC '
401 S. Boston, Suite 500

Tulsa, OK. 74103 v

Telephone: (539) 777.1287
Facsimile: (405) 509.7100
Attarn ey For Plain tij)'s

ORDER FOR CONSOLIDATION; MCRA LLC v. Richardson, Case No. CV-2018~318.

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 39 of 75

§EBTlFlQ_A vTE OF §EBVI§E

This is to certify that on this, the day of. , , 2018, a true,
correct, and exact copy of the above`and foregoing_ir`lstrument was mailed to the

following addressl with proper postage thereon fully prepaid:

Douglas A. Richardson, CPA, LLC`

c/o Douglas A, Richardson, Registered Agent
128 vE. Commercia|

Lebanon, MO 65536

and

Douglas A. Richardson
1220 Castlerock Ave.
Lebanon, MO 65536

and

Dawn Richardson
1220 Castlerock Ave.
Lebanon, MO 65536

Thebusiness notice will also be sent'toz

Douglas Richardson's residential address 1444/aj ££AJ\Q`

Howard Berkson'# 3148:2
BOSTON AVENUE LAW¢PLLC

401 S. Boston, Suite 500

Tulsa, O_K 74103¢ j _

Telephone: (5_3_9) `7_77,12»87
_Fac'simile': (405,) 509.7100 y v
ATTORNEYFOR THE»PLAINTIFFS

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 40 of 75

  
   

ElearT _;

     

§ _

STATE loF MISSOURI“
OFFICE oF SECRETARY 01=_ STATE

IN THE MATTER OF:

DOUGLAS A. RlCHARDSoN, cPA, LLC; and
DOUGLAS A. RlCHARDSON,

Respondents. Case No. AP-17-03

Serve:

Douglas A. Richardson, CPA, LLC
Douglas A. Richardson , Registered Agent
128 East Commercial.

Lebanon, Missouri 65536

and:
Douglas A. Richardson

1220 Castle Rock Avenue
Lebanon, Missouri 65536

0RDER TO cEAsE ANn DEslsT AND' 0RDER'TO snow ,CAUSE WHY
RESTITUTION, CIV]L PENALT:ES. AND COSTS SHOULD NOT'BE IMPOSED
on March 3, 2017, the Enforcement Séc’tion of the Missouri's¢¢urities Division ofthe ofnce Of
Secretary of State v(“Enfor<;:elnent Section_”), through theDirector of Enforcement Saundra J.
McDowell, submitted an Amended Petit_ion for Order_to .Cease and-Desist and Order to Show

Cause Why Restitution, Civil Penalties, and Costs S_hould Not Be lmposed (“Amended
Petition”). After reviewing the AmendedfPetition, the Commissioner issues the following order:

I. ALLEGATIONS OF FACT
The Amended Petition alleges the following facts:

A. Introduction

1. On or about December 16, 2015, the Enforcement Section opened an investigation on
Douglas A. Richardson, CPA, LLC (“Richardson CPA”) and Douglas A. Richardson

1

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 41 of 75

(“Richardson”) based on anonymous information thatrRichardson was receiving large
sums of money from investors in the Lebanon, Missouri area and many other states
throughout the nation. The investigation revealed that Richardson, among other things,
served as Chief Financial Officer f`or Smart Prong Technologies, lnc. (“SPT”), a for-
profit corporation in the state of Ol<lahoma. While in charge of overseeing investment
funds in a SPT bank account, Richardson embezzled in excess of $3 million dollars nom
Septer_nber 3, 2014 to April 8, 2016 and used the funds, among other things, for payment
of Richardson’ s own personal debts. An attorney representing SPT sent a letter to the
Enforcement Section that alleges Richardson embezzled m excess of $4 5 million dollars
and a civil Suit against Richardson to recover the funds Was filed on October 31, 2016, in
the Laclede County, Missouri Circuit Court. The case was transferred to Greene County,
Missouri Circuit Court on February 21, 2017. (see Semitre_x, LLC et al v. Douglas A.
Richardson, et al, case number 1731-CC00230, change of venue on 2/21/] 7from Laclede
County, Missouri Circuit Court, case number ] 6LA-CC00096).

B. Respondents and Related Parties

2. Richardson CPA is a limited liability company formed in the State of Missouri on
February 23, 2009, and its address 1s listed at 128 East Commercial, Lebanon, Missouri
65536. Its registered agent is Richardson. A check of the records maintained by the
Missouri Commissioner of Securities (the “Commissioner”) indicates that'at all times
relevant, there Was no registration, granted exemption, or_ notice filing indicating status as
a "‘f`ederal covered security” for any securities issued by Richardson CPA.

3. Richardson is a forty-three (43) year old Lebanon, Missouri resident with a last known
address of 1220 Castle Rock Avenue, Lebanon, Missouri 65536. A check of the Central
Registrations Depository (“CRD”) indicates that at all times relevant, Richardson was not
registered in Missouri as a broker-dealer, investment adviser, broker-dealer agent, or
investment adviser representative (“lAR”). A check of the records maintained by the
Missouri Division of Professional Registration indicates that Richardson 1s a certified
public accountant (“CPA”) With license number 018_8.94. '

4. SPT is a for-profit business-corporation formed in' the State"of Oklahoma on May 22,
2012. Its registered agent is Michael H. Freeman, 1701 South` Carson Avenue, Tulsa,
Oklahoma 74119. A check of the records maintained by the Commissioner indicates that
at all times relevant, there was no registration, granted exemption,’ or notice filing
indicating status as a “federal covered security” for any securities issued by SPT.

5. Semitrex, LLC (“Semitrex”) is a limited liability company formed in the State of
Oklahoma 011 November 1 ,.'2012 Its registered agent is Michael Hayes Freeman, 1701
South Carson Avenue, Tulsa, Oklahoma 74119.A_ccordi_11g to information received from
an attorney representing SPT, SPT is a 95% owner of Semitrex, described as an
operational business that designs power supply chips and has no financial investors A
check of the records maintained by the Commission_er indicates that at all times relevant,
there was no registration, granted exemption, or notice filing indicating status as a
“federal covered security” for any securities issued by Semitrex.

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 42 of 75

C_. Enforcement Section'lnvestigation

6. On or about December 16,y 2015, the Enforcement Section opened an investigation on
Richardson CPA and Richardson based on, among other things, anonymous information
that Richardson was receiving investment funds from investors'around the country and in
the Lebanon, Missouri area. '

7. On or about March 9, 2016, the,Enforcement Section sent a request for information to
Richardson asking for, among other things,r a list of all investors in Richardson CPA,
Richardson, or any entity in which Richardson was affiliated and/or associated

8. On or about March 11, 2016, Richardson called the Enforcement Section to inquire about
the request for information Richardson advised that Richardson 1s associated With SPT
and served as SPT’ s Chief Financial Officer and accountant Richardson later sent the
Enforcement Section a list of all investors in SPT and a sample Subscription Agreement
used for investments in SPT. In addition, Richardson said that Richardson had solicited
“friends and family” to invest in SPT.

9. The Enforcement Section reviewed the SPT investor list received nom Richardson and
noted several investors nom the Lebanon, Missouri area, as well as investors nom the
states of Caliform`a, Florida, Illinois, Massachusetts,- Maryland, New Jersey, Oklahoma,
Tex`as, and Virginia.

10. On or about May 13, 2016, the Enforcement Section sent a request for information to
SPT asking for, among other things, the following:

a. a list of all investors in SPT;
b. an explanation concerning SPT’s`relationship with Richardson; and
c. name and address of the financial institution(s) where investors’ money is
deposited.
11. On or about 'June 15, 2016, the Enforcement Section received a response from SPT’s

attorney who stated, among other things, the followingi

a. Richardson has known one of the directors of SPT for some time since
Richardson served as the directoris personal CPA/accountant;

b. Richardson served as SPT’s CPA, CFO (Chie_f Financial Officer), and Treasurer
“beginning in 2014 until his resignation in June, 2016, ” Richardson’ s duties
included general accounting, general financial consulting, handling SPT bank
accounts as CFO, payroll, accounts payable, tax accounting, filing tax returns, and
acting as Treasurer and Cash Management Officer Richardson was paid $2, 000
per month for Richardson s service;

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 43 of 75

c. only Richardson and a director for SPT engaged in pre-investment conversations
with potential SPT investors The` SPT attorney later told the Enforcement Section
that Investment funds “were to be used for the development of a Power Supply
Semiconductor Chip/Module, testing and selling that technology to the highest
bidder., ”

d. investors in SPT were provided Subscription -Agreem_ents, which included the
amount of investment for Class A-l shares in SPT;

e. in addition to investments in Class A-l shares in SPT, Richardson executed at
least ten (10) collateralized loans on behalf of SPT that were personally
guaranteed by the Chairman of the Board for SPT;

f. all investor funds were wired and/or deposited into a SPT C_entral Bank account
ending m #2217; and

g. after Richardson’s resignation from all positions with SPT, “the board authorized
an internal review of all accounting and cash transactions involving the company
and Mr. Richardson.”

12. The SPT attorney provided the Enforcement Section copies of all executed Subscription
Agreements with SPT investors. The Enforcement Section verified that the information
displayed on the agreements was the Same as the sample agreement Richardson provided
the Enforcement Section.111e executed agreements specified, among other things, the
following information:

a. the date, name, and amount of investment for “Class (Series) A-l Shares” in SPT;

b. “SPT is a corporation organized and in good standing under laws of the state of
Oklahoma.”; and

c. “Subscriber understands that the Subscription Shares_herein are securities.”

13. The SPT attorney provided the Enforcement Section with a list of all SPT investors by
state. The list appeared to be similar to the list Richardson provided the Enforcement
Section The list indicates that approximately seventeen (17) Missouri investors invested
a total of over $1.7 million 1n SPT from 2014-2016, All total, SPT raised approximately
$12 million dollars in every state, including Missouri, nom 2012-2016.

14. Upon information and belief, Richardson personally`_solicited: seventeen (17) investors
in Missouri to invest over $l.7"million in SPT'&om 2014-2016; one (1) investor in
Virginia to invest about $425,000 nom 2013-2016; two (2) investors in T_exas to invest
about $400,000 in 2015; and one (1) investor in Florida to invest 3100,000 in l.Tuly 2016.

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 44 of 75

15.

16.

l7.

18.

Emails provided by the SPT attorney indicates that Richardson offered and/or sold SPT
Subscription Agreements in and/or from Missouri by,` among other things:

a. sending and/or receiving Subscription Agreements to and/or from investors using
Richardson’s business email address doug'.'?t`z.douglasiichardsoncpa.com;

b. sending wire instructions to investors to facilitate investors’ deposits;
c. verifying or confirming investor deposits with officials at SPT headquarters in
Oklahoma; and
d. sending and/or receiving Subscription Agreements and SPT investors lists to
SPT headquarters

The Enforcement Section subpoenaed the SPT Central Bank records ending in #2217 and
discovered, among other things, the following:

a. Richardson was the sole signatory on the account;

b. nom September 26, 2014, to April 6, 2016, the account received $8,894,600 in
deposits from SPT investors via wires and checks;

c. from September 3, 21014, t_o_ February 2, 2016, Richardson wrote checks to himself
that totaled $253,500. Approximately $36,000 of this amount may have been
authorized payments for services rendered; and

d. from February 25, 2014, to April 8_, 2016, Richardson wired a total of $2-,818,500
to other accounts Richardson controlled. The checks and wires were deposited
into, among others, the following accounts:

 

 

 

 

 

 

 

 

 

 

Ending

Bank Name - ,Account Name Account #
Bank of England Douglas A. Richardson, CPA, `LLC- 3677
Arvest Bank ' Douglas A. Richardson, CPA, L_LC 0025

Security Bank of Pulaski

County Douglas A. Richardson, CPA, LLC _ 9751
Bank of Sullivan Douglas A. Richardson, CPA, LLC 9544
Peoples Bank Douglas A. Richardson, CPA; LLC 1466

 

The Enforcement Section subpoenaed the bank records and noted that Richardson made
payments to numerous people and.fbusinesses that were not listed on the SPT investor list.
Richardson also received large sums of money from those same people and businesses

On or about July 5, 2016, the Enforcement Section questioned Richardson concerning the
people and businesses to whom Richardson had made payments, and Richardson advised
that Richardson has many personal loans with different people

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 45 of 75

19. Richardson further explained that Richardson’s construction business failed in or around
2008 and left Richardson $3 million dollars in debt. Richardson said he may have paid
some of those people back using funds received from other people. Richardson asked the
Enforcement Section if the Enforcement Section thought Richardson "‘was like Bernie
Madoff.”

20. On July 5, 2016, the Enforcement Section drafted a list of thirty (30) people and
businesses that the Enforcement Section had reason _to believe Richardson had personal
loans with and was paying said loans back. The Enforcement Section emailed that list to
Richardson and asked Richardson to define Richardson’ s financial relationship with the
people and businesses Richardson told the Enforcement Section that Richardson would
define the relationships in writing, but, to date, Richardson has not responded to this
request '

21, On or about July 20, 2016, the SPT attorney told the Enforcement Section the wires from
the SPT Central Bank account ending in`#2217 to Richardson’s Bank of England account
were not authorized The attorney was uncertain about the other accounts

22. On or about September 28, 2016, the Enforcement Section received a letter nom an
attorney in Springfield, Missouri who had been retained by SPT to initiate civil
proceedings against Richardson The attorney alleged that “[a]t this point, my client’ s
internal investigation indicates that Mr. Richardson has embezzled in excess of 4. 5
million dollars from the two companies ” n '

23. On October 31, 2016, SPT filed a lawsuit against Richardson 111 the Laclede County,
Missouri Circuit Court. The case was transferred to Greene County, Missouri Circuit
Court on February_21, 2017, and is currently pending there (see Semitrex, LLC et al v.
Douglas A. Richardson, et al, case number l 731-CC00230, change of venue on 2/21/] 7
j?'om Laclede County, Missouri Circuit Court, case number 1 6LA-CC00096).

II. COMlV.lISSIONER’S DETERMINATIONS AND FIND]NGS

Multiple Violations of Engagin'g iii an 'Act,»' Practice`"or:.Course.of Business that Would
Onerate as a Frz"\ud` or Deceit Upon A'nother Person

24. THE CoMMIsSIoNER i)E.TER`i\rrNES ' that in connection with the often sain or
purchase of a security, Respondents engaged in an act, practice,.or.course of business that
would operate as a fraud or deceit upon another person .by, among other things:

a. offering and/or selling investments in SPT fiom 2014-2016, to at least seventeen
(17) investors in Missouri totaling over $1.7 million, in addition to one (l)
investor in Virginia totaling $425, 000, two (2) investors in Texas totaling
$400, 000, and one (1) investor in Florida totaling $100, 000;

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 46 of 75

b. giving subscription agreements to investors that stated among other things that the
investment funds were for Class (Series) A-1 Shares in SPT and instead, using the
investment funds for personal use paying back -promissory notes nom people who
helped him during the time of his failed construction business; and

c. embezzling funds received from SPT investors that Respondent had no right to
convert for personal use.

25 . Respondents’ conduct in violation of Section 409. 5- 501, RSl\/[o. (Cum. Supp. 2013)1
constitutes engaging in an illegal act, practice, or course of business, and such conduct 1s,
therefore, subject to the Commissioner’ s authority under Section 409. 6- 604.

26. This order is in the public interest and is consistent with the purposes of the Missouri
Securities Act of 2003. See Section 409.6-605(b_).

III. ORDER

NOW, THEREFORE, it is hereby ordered that Respondents, their agents, employees and
servants, and all other persons participating in or about to participate in the above-described
violations with knowledge of this order be prohibited from violating or materially aiding 111 any
violation of:

A. Section 409.5-501 by, in connection with the offer or saleof securities, making an
untrue statement of a material fact or omitting to state _a material fact necessary in
order to makethe statement made, in light of the circumstances under which it is
made, not misleading or engaging in an act,'p`ractice, or course of business that
operates or would operate as a fraud or deceit upon another person.

1v. ` sTATEMENT

Pursuant to Section 409.6-604, the Commissioner hereby states that he will determine whether to
grant the Enforcement Section’s requests for:

A. $10,000 in civil penalties against Respondents for more than one violation of
Section 409.5-501-;

B. an order against Respondents to pay restitution for any loss, including the amount
of any actual damages that may have been caused by the conduct, and interest at
the rate of 8% per year from the date of the violation causing the loss or disgorge
any profits arising nom the violation of Section 409. 5- 501, in a final order, unless
Respondents request a hearing and show cause why this restitution or
disgorgement should not be imposed; and

 

l Unless otherwise specified, all statutory references are to the 2013 cumulative supplement to the Revised Statutes
of Missouri.

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 47 of 75

C. an order against Respondents to pay the°:cost`s of the - investigation in this
proceeding, after a review of evidence submitted by the Enforcement Section.

 

 

so oRDEREi)= `
wiTNESs MY HAN_D AND oFFrcrAL sEAL or MY oFFicE Ar` JEFFERSON ciTY,
MissoURI rHrs fig ' DAY or jna/zan l - v ',,201_7.
` Joi`n\i R. AsHCRoFr -
sEcRETARv or srArE
DAviD MiNNiCI§

coMi\nssioNER oF sEcURmEs

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 48 of 75

 

STATE oF MissoURi
OFFICE oF SECRETARY_ oF_ STATE

lN THE MATTER OF:

DOUGLAS A. RlCHARDSON, CPA; LLC; and
DOUGLAS A. RlCHARDSON,

Respondents. Case No. AP- l 7-03

Serve:

Douglas A. Richardson, CPA, LLC»_
Douglas A. Richardson , Registered Agent
128 East Commercial `

Lebanon, Missouri 65536

and:
Douglas A. Richardson

1220 Castle Rock Avenue
Lebanon, Missouri 65536

NOTICE

TO: Respondent and any unnamed representatives aggrieved by this Order:

You may request a hearing 111 this matter within thirty (30) days of the receipt of this Order
pursuant to Section 409. 6- 604(b), R_SM_o. (Cum. Supp. 2013), and 15 C_SR 30- 55. 020. Any
request for a hearing before the Comrnissioner must contain: `

a brief statement of the facts;

a summary of the factual and legal issues involved;

a request for relief;

suggestions in support of the relief sought, including the relevant statutes;

the name of the party requesting the hearing; and

the name of the attorney representing the party, if any

rene-csra

Within fifteen (15) days after receipt of a`request in a recordjfror`n a person or persons subject to
this order, the Commis_sioner will schedule this matter for a hearing

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 49 of 75

A request for a hearing must be mailed or delivered, in writing, to:

David Minnick, Commissioner of Securities
Office of the Secretary of State, Missouri
600 West Main Street, Room 229 ;
Jef`ferson City, Missouri, 65102

10

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 50 of 75

cERTIFICArE oF~ sERviCE

l hereby certify that on this M day of ZZf@Ec'/% ,,2017 a copy of the

foregoing Order to Cease and Desist and Order to Show Cause Why Restitution, Civil Penalties,
and Costs Should Not Be Imposed in the above styled case Was mailed by certified U. S. Mail
and email to:

Douglas A. Richardson, CPA, LLC
Douglas A. Richardson ,Registered Agent
128 East Commercial

Lebanon, Missouri 65536
doug@doug@richardsoncpa.com

and:

Douglas A. Richardson
1220 Castle Rock Avenue
Leba_non, Missouri 65536

and by hand-delivery and email to&

Saunclra J. McDowell

Director of Enforcement
Missouri Securities Division
Saundra.McDowellfc`zlsos.mo.eov

 

 

aurie D_aws_on

Securities Office Manager

11

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 51 of 75

O(DCD'\|O)U'l-I>O\>N-\

NMNNI\)N--\-\-\-\-\-\-\_\_\_\
U'l-l>-CAJ|\)-*~C£O(D`IO)U'|DCDN-\

 

 

IN THE DISTRICTFcouRT_IN AND FoR TuLsA couNTY
sTATE oF oKLAHGMA

DRINV, LLc, )
)
Plaintiff, )
).

vs. ) 'Case'No. CV-2018-319
)
DoucLAss RIcHARDsoN, )
i`. 1
Defendant, and )
f , )
DouGLAss A RlCHARDSON cPA, )
LLc, )
Defendant. )

The Asset;Henying of erLr n JAMES wEAvER, JR.,
taken on behalf pf the Piaintiff before Pamela B.
Stinchcomb, Certified Shorthand Reporter in and for the
State of Oklahoma, on the 21st day of May, 2018; in the
city of Tuisa, state of okinhonn, pursuant to the

stipulations of the parties§

Exnnur

 

PAMELA B, sTINchOMB.-CSR #1544
DAVIDSON REPORTING SERVICE
5508.South_Lewis`Avenue
Tulsa, Okla_homav 74105
(918)`745-9959

 

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 52 of 75

 

2
1 APPEA~RA'_NCES
2 FoR THE PLAINTIFF: 7MR. HowARD BE_RKsoN
_ Attorney at-Law

3 401 South Boston Avenue

Suite 500
4 ,Tuisa, Okiahoma 74103
5 FOR THE wITNESS: MR. TOM FERGUSON

Doerner; Saunders, Daniel &
6 Anderson .`

Two West Second Street, Suite 700
7 lTulsa1 Oklahoma 74103
8 Also appearing: Marie Williamson
9
10
11
12 SfT I P'U L A_T I'O N S
13 It is hereby stipulated and agreed by and between
14 the parties hereto that the notice for the taking of
15 this asset hearihg is waived and that the same may be
16 taken at this time and place.
17 It is further stipulated and agreed that all
18 objections, except as to form of the question, are
19 reserved to the time of trial with the same force and
20 effect as if made at the taking of this proceeding.
21
22
23
24
25

 

 

 

Case 4:19-cV-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 53 of 75

O©®`|G?U'|-D~OON-\

NNNNNN_\._\._\_\_\_\_\_\_\_.\
(n-S>QJN-\OOO$`|O)U|-l><.\>l\)-\

3

 

 

I N'D E`X
DIREcT ExAMINATIoN
by Mr. Berkson_ ................ , ........... Page 4
REPORTER'S CERTIFICATE ..................... Page 17

INDEX OF EXHIBITS

EXHIBIT PAGE
NUMBER IDENTIFIED

PLAINTIFF'S EXHIBITS
Exhibit A ..... : ........... 1...i ............ 5
Exhibit B .................................. 5

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 54 of 75

 

 

 

1 MR§ BERKSON: -We are here today for an

2 asset hearing for Smart Prong Techno]ogies. Its

3 representative today is James Weaver.

4 WILLIAM JAMES WEAVER, JR.,

5 being first du1y sworn to te11 the truth, the who]e

6 truth, and nothing but the truth, testified as follows:
7 DIRECT EXAMINATION

8 BY MR. BERKSON:

9 Q. And we are going to go over just two primary
10 preiiminary'ru]es. The first is that we can take a

11 break any time you want except if there's a standing

12 question. If there's a question on the tab]e, then we
13 need to answer the question before we take a break,

14 uniess your attorney directs you not to answer.

15 A. Okay; May I comment on that?

16 Q. Sure.

17 A. Okay. I just had three vertebrae fused and
18 it's -- I get -- can get very uncomfortab1e very

19 quick]y, and if it's okay I -- if I stand up -¢ the

20 chairs are okay. These are kind of straight up so I'm
21 pretty good, but I'm not being rude. I just need to --
22 I get these, what they cail; shooters; My nerves are
23 coming back a1ive again; So l just-want to 1et you know
24 if I jump, it's -- it has nothing to do with you.

25 Q. Stand, sit or move as you need.

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 55 of 75

 

5
1 A. Okay{ Thank you@
2 Q. And so the other is sometimes when attorneys
3 ask questions, they just start wondering. You know,
4 they think they know where they are going and then at
5 the end there's sort of a question mark and a puzzled
6 1ook. And so if you answer a questionl I'm going to
7 assume you understood it. But if you don't understand
8 it. if we have one of these wandering episodes where I
9 get too creative, just te11 me you don't understand it
10 or ask me to rephrase it.
11 A. I wi11 be happy to, yes, sir.
12 Q. A11 right. I appreciate it. So 1et's go ahead
13 and get started. ii have a Coup1e of documents here that
14 were provided to me before. This first one marked
15 Exhibit A is the resignation of Douglas Richardson,
16 Does that 1ook fami]iar?
17 A. Yes,'sir;
18 Q. Can you te11 me why Doug]as resigned?
19 A. He came to Tuisa and toid me that he had
20 embezz1ed $750,000 and we asked for his resignation.
21 Q. Okay. And then in Exhibit B, I be1ieve that's
22 an assignment of his stock back to.Smart Prong?
23 A. Yes, sir.
24 Q. Okay. And is one of those signatures on there
25 yours?

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 56 of 75

 

6
1 A. It is.
2 0. Okay. How much stock did he assign back to
3 Smart Prong?
4 A. with this, `2'00,000 shares._
5 Q. Okay. Was there another assignment?
6 A. There was a cance]ation.
7 Q. Okay.
8 A. He said he had purchased 100,000 shares; which
9 our forensic audit showed he had not.w So we never --
10 the money never came in and we canceled-the shares.
11 Q; okay. And with the 200,'000 that he assigned
12 back, what was the fate of those 200§000?
13 A§ ' They are in the mitigation trust which is for
14 the benefit of a11 the sharehoiders to minimize the
15 amount of embezziement. They wiTi be funded at the saie
16 of the company. That money wi11`then go into the
17 mitigation trust and be distributed to the sharehoiders
18 to minimize the company's ioss} their ioss.
19 0. A11 right. So iet me see if I can restate that
20 in my own words.
21 A. Okay.
22 0. The shares were assigned back to the company.
23 The company has set them aside so that when the company
24 seiis and the shares have actua1`va1ue_instead of
25 whatever their par va1ue is. at that time they wi11 be

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 57 of 75

_l

o<ooo~lo)cn¢~oor\)

 

 

7
so1d and the money wi]i be put into a fund to repay the
company and its shareholders for Richardson's
embezz]ement?

A. Correct.

Q. Do we have any idea what the total of
Richardson's embezziement amount was?

A. Approximate1y-$4;2 mi11ion;

Q. Got his hand pretty deep into the cookie jar?

A. -Yes, str,; he dtd.

Q. `Do we have any idea what the projected vaiue of

those shares and the mitigation fund wi11 be worth with
the company saies?

A. We don't at this point;fno, sir.

Q. Okay;' Fdr your benefit; I said that there were
other judgments, iet me go ahead and_give you those case
numbers. They are -- this one is CV-18-319. We aiso
have 318, 375, 376 and 377, and those are 311 Chariie
Victor Tu1sa County case numbers for Virginia judgments.

Can you te11 me a.iitt]e bit about your
reiationship with Smart Prong?

A. I was a co-founder; 'I've been in it since we
1itera11y created it and have served as the chairman of
the board, and recent]y, after Richardson resigned, I've
been secretary/treasurer of the company. `

Q. It's a 10t of hats. When was the company

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 58 of 75

 

8
1 founded?
2 A. May of 2012.
3 Q. Has any part of Richardsonfs embezzlement been
4 converted to a promissory note?
5 A. Yes.
6 Q. How much are we ta]king about?
7 A. 600,000.
8 Q. And who is the promisee on the note? Who is
9 getting paid?
10 A. we11, it was going to be my wife and myseif,

11 but it was canceied.

12 Q. So there is no promissory note, or there was

13 one but you forgave it?

14 A. There was one, yes.

15 Q. Did you forgive the note or what happened to

16 it? What caused it to disappear?

17 A. The sharehoiders -# when Richardson came to

18 Tuisa end he setd-he,embezziedh$?so,ooo, he eeid`he

19 wou]d have 150,000 of that back in in ten days. My wife
20 and I decided that we were going to repiace that

21 $600,000 defiett, end dtd;_so that the_eempahy weuid be
22 who]e and the shareho]ders wouidn't have any ioss. And
23 Richardson signed a promissory note to pay us. And then
24 when the forensic audit occurred, RSM§ which is, I

25 understand, a 1arge CPA firm out in San Francisco,

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 59 of 75

 

9
1 discovered that the money -- the amount was not 750,000.
2 It was 4.2 million.
3 At that point, the shareholders came back
4 and said clearly you are not going to get your $600,000.
5 You are the only one who has now put money into the
6 company at a dollar a share, if you will, and so they
7 allocated me -- my wife and myself, actually trusts,
8 600,000 shares to be treated like all other
9 shareholders; And that note -§ our note was canceled at
10 that point.
11 Q. So is the 600,000 counting as restitution
12 against Richardson's embezzlement?
13 A. I guess it would.
14 Q. At the time that the promissory note was
15 canceled in favor of issuing 600,000 shares to you, how
16 many shares were outstanding prior to the 600,000?
17 A. I don't know. I don't nemember,
18 Q. Do you have any idea the extent to which the
19 existing investors were diluted by the issuance of
20 600,000 shares?
21 A. It would be fractional. I believe we had
22 30 million outstanding§ Something in the neighborhood
23 of 28 to 30 million. I could be wrong but it's
24 something like -- it's a big number, yes, sir.
25 o. okay.' At this time do yfou know 1'1=l

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 60 of 75

 

10

1 Douglas Richardson has an interest in any shares of

2 Smart Prong?»

3 A. I do not.

4 Q. I know this is repetitious, but does

5 Smart Prong have any loans or notes with Mr. Richardson?
6 A No, sir,

7 Q Neither way?

8 A. Either way.

9 0 Are you aware of Mr1 Richardson purchasing

10 shares through anybody else?

11 A. No, sir; I'm not.

12 Q. Would that be permissible?
13 A. No, sir, tt would not be.

14 0. Are any other shares held by a nominee, to your
15 knowledge?
16 A. No, sir.

17 Q. Has Richardson pledged a life insurance policy
18 or any other instrument to Smart Prong?

19 A. He offered to do that;~ Last June through
20 September of '17 we put the market -- the company on the
21 'market through an investment banking firm in
22 San Francisco and they advised us not to accept that.
23 It was too confusing{ lAnd it was also paid monthly
24 which meant that -r well, you know what it means.
25 Q. Yeah. It means it's onTy as good as his

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 61 of 75

O£O®\ICDU`I-(>OON-\

NNNNNN_\_\_\._\_\_\._\_\_\_\
O'|-b'¢`/Jl\)-\Oto®\|®€h->€QN-\

111

 

 

promise or your willingness to pay for it.

A. Correct.

Q. Do you have any idea how Dawn Richardson is
involved in Doug Richardson's embezzlement case?

A. I don't. I know that when I went up to get all
of the company records, Richardson admitted to me that
his wife was aware of it. That's the extent that I'm
aware of. I don't know what she knew or not; He just
said that she was aware of it.

Q He said that about her?

A He said that about her.

Q. Very kind.

A I know.

Q. Has Smart Prong ever made an investment in any
interest of Doug Richardson?

A. No, sir.

Q. Would it surprise you to learn that
Doug Richardson is telling people he'll pay them back
when the company sells?

A. Not at all. That's what he told me his plan
was when I went up to get our recordss that somehow he
thought no one would know until after we sold and then
when his shares funded, he would replenish the money.
And 1 couidn't get -- 1 didn't understand it.

Q. My information is he's saying that well after,

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 62 of 75

 

12

1 all 300,000 shares, he; at one time, claimed were

2 returned or canceled.

3 A. With all due respect, it wouldn't surprise me
4 at all. A lot of things he said are pretty outrageous.
»5 Q. I have a list here of people who I'm told are
6 shareholders, and with each one that I mention, if you
7 would just discuss whatever you know about their

8 relationship with Doug Richardson, I would appreciate

9 it. Again what I'm looking for is assets of Doug

10 Richardson, the possibility that the shareholder is
11 acting as a nominee holding shares on behalf of Doug

12 Richardson and all the other variations you might think
13 of. z `

14 A. Okay.

15 Q. Jerry"§ c~iayton?
16 A. I'm well`aware of Jerry; I don't believe so.
17 I don't believe so.

18 Q. Okay; What's the basis for your belief?
19 A. Jerry calls me periodically and has divulged
20 the additional amount of money that Richardson owes him,
21 and it's well into the six digits.
22 Q. Wouldn't the fact that Richardson owes
23 Mr. Clayton suggest that Mr} Clayton would hold shares
24 for Richardson in order to get paid back?
25 A. I couldn't say.

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 63 of 75

O(OCD`|®U'l-b€h>l\)-\

NN|\)N|\)N_\_\_\_\_\_\.A_\._.\_\
U'|-LQJN-\OCD®\IG)U'|'LMN-\

13

 

 

Q. Fair enough. And Ildon't want you to guess.

A. No.

Q. If you don't know, say I don't know and that's
fair.

A. Okay. »Thank you.

Q. Kent Vandiford?,

A. I don't know that name.

0. okay. Linda Woodkay [sic]?

A. Yes. She's a shareholder and; to my knowledge,
she's not holding_any shares for him-

Q. Richard Pitera?

A. Yeah;iDr. Pitera. To my knowledge, he is not
holding any shares for Doug Richardson.

Q. Scotty McCowen?

A. His insurance agent 44 I chatted with him when
there was a possibility of us doing something with the
insurance. I donit believe that he's holding any shares
for Richardson, either.

0. Is he a Smart Prong shareholder?

A. He is.

Q. Terry Stone?

A. Terry Stone worked with me to get all the
information out of Richardson. No, sir, he is not
holding any shares for Mr. Richardson,

Q. Wayne Hall?

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 64 of 75

 

14

1 A. wayne I also communicate with regularly and,

2 no, sir, he is not holding shares for Mr. Richardson.

3 MRi BERKSON: Let's go off the record for a
4 minute. y

5 (Break was taken)

6 MR. stRKsoN; we are back on the record

7 after a short coffee klatch with opposing counsel.

8 Mr. Weaver wanted to clarify something

9 about his testimony concerning the other investors of

10 Smart Prong Technologies.

11 Q. (By Mr; Berkson) So go ahead.

12 A. I had mentioned that I know that they haven't
13 held shares for Mr. Richardson. .What I meant to say is
14 that, to the best of my knowledge, none of them hold any
15 assets or shares for Mr. Richardson.

16 Q. Okay. And I appreciate that clarification.

17 I have one more question. ySince about

18 November of last year, has Smart Prong had any new in

19 investors?
20 A. One.
21 Q. And, to your knowledge; does that investor have
22 any relationship to Doug Richardson?
23 A. No, sir, they do note
24 Q. I believe off the record you had indicated it
25 was a commercial investor from out of country?

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 65 of 75

 

15
1 A. It is. It's our ->
2 0. You don't need to name them.
3 A. Okay.
4 Q. That's sufficient.
5 A. It ts; Thank you.
6 Q. Okay. I don't have any other questions. Do
7 you have any questions for me or your counsel?
8 A. No, sir.
9 0. Okay. We met our goal. We are out of here
10 before even 10:30 so --
11 A. Okay.
12 Q. Thank you very much for your testimony today.
13 A. You're welcome.
14 MR; FERcusoN: Fatr enough.
15 MR. BERKSON: You'll have an option to read

16 and sign if you want to confirm, or you can just allow
17 her to finish the document and send it out to everybody.
18 Do you have a preference?

19 MR. FERGusoN: wbuid you iike to take a

20 look at it?

21 THE wITNEss: surer

22 MR. FERGusoN: Read and stgn.
23 (Asset hearing esn¢iudedy
24

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 66 of 75

 

 

 

 

16
1 coRREcTIoNs To THE AssET HEARING oF
\wILLIAM JAMES WEAVER,_JR.

2 Re: DRINV, LLC, v. Douglass Richardson; Case No.
CV-2018-319 _ 7 ' 7 j`._'- . _ … _

3 Original correction page submitted for signature on
5-30-18. Original, signed and notarized correction page

4 will be submitted separately when returned.

5 Page Line Change Requested' Reason Therefor

6 _

7

8

9

10

11

12

13

14

15

16

17

18

19

20 vWILLIAM JAMES'WEAVER, JR.»

21 Subscribed and sworn to before me thisv day
of , 2018. ' `

22

23 iNotary Public

24 My commission expires

25
PBS

 

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 67 of 75

._\

OQQJ`|G)U'l-LUN

NNNNNN-\_\_\_\_\_\_\_\_\_\
U'|L<J¢N-\OCD®`ICDU'|LC\>N-*

17

 

 

c E R T I-F 1 c A T E

STATE OF OKLAHOMA )
couNTY oF TuLsA§ § SS'

I, Pamela Bl Stinchcomb, a Certified Shorthand
Reporter in and for the State of Oklahoma, DO HEREBY
CERTIF¥ that the foregoing Witness, WILLIAM JAMES
wEAVER, JR., appeared before me, and that said Witness
was first duly sworn by me to tell the truth, the whole
truth, and nothing but the truth in the case aforesaid.

I FURTHER CERTIFY, that the said Asset Hearing was
taken by me in stenograph on the 21st day of May, 2018,
at the office of Mr. Howard Berkson; 401 S. Boston
Avenue, suits 500, Tuise, okiahems, and that the
foregoing testimony was later reduced to computer form
under my supervision and that the same is a full, true,
correct and complete transcript of the said Hearing so
given.

I FURTHER CERTIFY that I am not an attorney for,
nor relative to any of the parties involved in this
action or otherwise interested in the event of same.

WITNESS MY HAND this 29th day of May, 2018.

 

Pamela B; Stinchcomb, CSR

 

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 68 of 75

REslGNATloN oF DoueLA_s A. RchARDsoN

|, Douglas Richardson, hereby'resign all executive officer and accountant positions l
have with Smart Prong Technologies, lnc., ~Semitrex, _LLC, Advanced Charging
Technologies, lnc. and Advanced Charging Technologies, LLC, effective at 5:00 pm on
June 14, 2016. l agree to cooperate to transfer ai|»of the records of the above companies

to a successor.
Dougla£ A. §§c'hardso'n .

 

--~....~_~_...-.._.-__ ¢. ..._.._.. ._ _

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 69 of 75

lN THE DlSTRlCT COURT OF-TULSA COUNTY,

 

STATE OF OKLAHOMA
onle, LLc, l
ludgement Creditor, )
) Case No. CV-2018-319
vs l
) Judge:~ Hon. Rebecca Nightingale
DOUGLASS A. RlCHARDSON CPA, LLC )
a Missouri Limited Liabi|ity Company, )
l 1
DOUGLASS A. RlCHARDSON, )
An individuai, l
)
judgement Debtors. )
EX_H|B_IT ' '
SUBPOENA DUCES TECUM l`< '
TO: Smart Prong Technologies, lnc.
c/o WJ. ”Jim” Weaver, lr., Registered Agent
4808 West Utica v
Broken A_rrow, OK_ 74011
91 8-704- 1781

 

l YOU ARE COMMANDED to appear jat the place, date, and time specified below to testify at the taking of a

 

deposition in the above case.

PLACE OF DEPOSITION DATE AND TlME

401 S Boston, Suite 500,'1'1.\]53, OK 74103:0\1 theifd\ floor of theMid.condnen¢ Tower. M`ay 21 2018 at
10: 00 a. m.

 

 

- YOU ARE COMMANDED to produce and permit the inspection and copying of the following documents or objects
at the place, date, and time speciiied below (list documents or objects) See Exhibit ‘-‘A”

In order to allow objections to the production of documents and things _to be filed, you should not produce them until the
date specified in this subpoena, and if an objection is iiled, until the court rules on the objection

PLACE DATEANDTIME
401 South Boston Avenue, Suite 500 May 21, 2018 at
Tulsa, Oklahorna 74103 10:00 a.m.

 

 

n YOU ARE COMMANDED to permit inspection of the following premises at the date and time specified below.

 

ansas DATE AND mm

 

 

Any organization not a party to this suit that is subpoenaed for the taking of a deposition shall designate one or more
officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each
person designated the matters on which the person will testify OKJ.A. STAT. tit. 12 § 3230(€)(5).

lS ING OH*'l IG ATURE AND TITLE ' DATE
Wg|;___ May 21, 2018

A'ITORNEYEH`K¢ FLAW'I`IFF El DEFENDANT

 

!SSU[NG OFHCER S NAME, ADDRESS AND PHONE NUMBER
Howard Berkson, OBA #3148_2, 401 S. Boston, Suite 500,Tu1s_a, OK 74103
Telephone: (539) 777- 1287 E-mail: Howard@BostonAvenueLaw. com

 

Case 4:19-cv-OO219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 70 of 75

PROOF OF SERVICE

sERvED oN (PR]NT NAME) MANNER oF ssach

SERVED BY (PRINT NAME) _TITLE

ITEMS SERVED
1. Subpoena Duces Tecum with instructions V_ _
2. A check to the Registered Agent for $27.44: $10.00 plus 32 miles of travel, 16 miles
each way at the current IRS rate was previously delivered,

 

 

DECLARA'noN oF sE_RVER'

I declare under penalty of perjury under the laws of the State of Oklahoma that the foregoing information contained in the Proof
of Service is true and correct `

Executed on

 

 

DATE SIGNATURE OF SERVER

 

 

' Aonltas_s or sERvER

 

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 71 of 75

EXHIBIT “A”

YOU ARE COMMANDED to produce and p'ermit't'he inspection and copying of
the following documents or objects at the place, date, and time specified on Page 1 of the
Subpoena Duces Tecum to which this Exhibit “A” is attached:

1. All documents relating to assets, including future interests, belonging to Douglass
Richardson, within the ownership, possession, or control _of Smart Prong
Technologies, Inc. or any of its subsidiaries for which it owns a controlling interest.
This request applies, without limitation, to agreements pertaining to the transfer of
ownership interests in businesses, option contracts, certificates of title, stock
vcertificates, documents pertaining to property of Richardson that is in escrow, etc. t

2. All documents relating to-the transfer of any assets, including future interests,
belonging to Douglass Richardson, Within the ownership, possession, or control of
Smart Prong Technologies_,l =I'nc`.; or any of its subsidiaries for which it owns a
controlling interest, made within`the last 12 months >- This request applies, without
limitation, to agreements pertaining to the transfer of_ ownership interests in
businesses, option contracts, certificates of title, stock certiiicates, documents
pertaining to property of Richardson that is in escrow, etc.

3. Smart Prong’s records of stock transactions from January l, 2015 to present.

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 72 of 75

OKLA. STAT. tit. 12 § 2004.1[€! and §D`g:
(C) PROTECTION OF PERSONS SUBJEC'I__' TO SUBPOENAS.

(1) A party or an attorney responsible for the issuance and service of a.s_ub oena shall take reasonable
ste s to avoid irrtilposing undue burden or.explense on a npierson subject to at subpoena The court on
be alf of which e subpoena Was issued sha enforce 's duty and impose ii on the party _or attomey,
or both,' iii breach of this duty an appropriate sanction which may inc ude, ut is not limited to, lost
earnings and reasonable attorneys f . ._ '

(2) (a) A person commanded to produce and`per_mit inspection and copying-of designated books, apers,
documents or_taiigible thu_innlgs, or inspection of premises need_ i_ict appear _in_ person at the p` ace of
production or inspection ess commanded to appear for deposition, hearing or trial.

(b) vSubject or paragraph 2 of subsection D of this section, a rson commanded_,to produce and permit
insfpection and copying Or any Party may within fourteen 629 days,after service of the subpoena or
be ore the tone specified for compliance if such time isless than fourteen (14) d_a s after service, serve
written objection to inspection or copying of any or all _of the desiglnated materi s or of the premises
An objection that all or a portion of e r uested material will or s bould be withheld on a claim that it
is privileged or subject to protection as tri preparation materials~shall be made within this time period
and in accordance with subsection D of this section. If the objection is.made` by the witr`iess, the
witness shall serve _the objection on all parties; if objection is inad_e by a party, the»pai_'ty shall serve the
objection on the witness and all other parties.- If objection is made, the party serving the subpoena
shall not be entitled to inspect and copy materials or inspect the_prer_n_ises_ except pursuant to an order
of the court by which the subpoena was issued. For failure to object m a timely fashion, the court may
assess reasonable costs and attorney fees or take an other action it deems proper`;_however, a rivilege
or the piotection for trial preparation materials sh not be waived solely or a failure to time y object
under 's section. If objection has been made, the party serving the subpoena may, upon notice to the
person commanded to produce,' move at any time for an order to compel the reduction. Such an
order to compel production shall protectany person who_is not a` patti/or an, o cer of a party from
significant expense resulting from`the inspection and copying comma`n cd.' ` '

(3) (a) On timer motion, the court by which asubpoena was issued shall quash or modify the subpoena if
it: `

§l; fails to allow reasonable time for compliance; 1 i_ _ ' ' .

2 r uires a person to travel to a place beyond the limits allowed under paragraph 3 of
su section of this section; or j` _ ` ' 7 ' '

(3) reqpiires disclosure of' privileged or other protected matter and no exception or waiver
a es; or , z .' '_

(4) sil: 'ects a person to undue burden; or ' -' »

(5) requires pii'oduction of books, papers,' documents or tangible»things that fall outside the
scope of scovery permitted by Section 3226 of this title. ,

(b) If a subpoena:

(1) requires disclosure of a trade secret or other confidential research, development or
commercial inforrnation,o_r ` ' _ ' '

(2) requires disclosure of an unretained expert's opinion or information not describing specific
events or occurrences in dispute and resulting form theexpert's study made not at the
request of any paity, v '

the court may, to protect a person subject to or aft`ected.by the sub oena,_ quash or modify the
subpoena However, if_ the party in whose behalf the subpoena is issue shows a substantial need for
the testimon or material that cannot be otherwise met without .unduehardship and assures that the
person to vw om the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions 7 . ' '

(D) DUTIES IN RESPONDING TO SUBPOENA.

(1) A person responding to a sut;ploena to product documents shall produce them as they are kept in the
§sual elourse of business or all organize and label them to correspond with the categories in the
eman . '

(2) When information subject to a subpoena is withheld on a' claim that it is dprivile ed or subject to
protection as trial preparation materials, the claim shall be made expressly an shall §e supported by a
descn tion of the nature of the documents, communications or things not produced that is sufficient
to cna le the demanding party to contest the claim.

OKLA. STAT. tit..28 § 81:
WITNESS FEES

(A) Whenever, under the laws of this state, a person may be compelled by order, subpoena, or other lawful

compulsion to appear as a witness, whether or not testimony or'oth'er evidence is`,actually adduced, the
witness shall receive the following: ' ' ‘

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 73 of 75

(3) For a witness who appears from this state pursuant to an order, sub ' oena, or other lawful means for
com elling the appearance of the witness, Ten Dollars ($10.00)' or each day of attendance, plus
reiin ursement by law for travel expenses at rates not to exceed those prescribed by la_w for
reimbursement for state employees ’ ‘

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 74 of 75

lN THE DlSTRlCT COURT OF TULSA COUNTY,

srArE oF oKLAHoMA `
oRle, iLc, )
Judgement Creditor, )
} Case No. CV-2018-319

vs )

) ludge: Hon. Rebecca Nightinga|e
DOUGLASS A. RlCHARDSON CPA, LLC )
a Missouri Limited Liabi|ity Company, )
)
DOUGLASS A.'R|CHARDSON, )
An individual, )
)
ludgem_ent Debtors. )

NOTICE OF SUBPOENA

To: Douglas Richardson
1220 Castle Rock Ave
Lebanon, MO 65536-1766
.Dear Above-named- Defendant:

The subpoena attached hereto has been issued in the case referenced*at the head of this

  

letter.
F R_:'I`HE FIRM
Boston Avenue Law .
401 S. Boston, Suite 500
Tulsa, OK 741’03
Certificate of Mailing:

I certify that, on the day of , 2018, a true and correct copy
of the foregoing letter was submitted to the United States Postal Service for first class mail
delivery with postage prepaid to:

 

Douglass Richardson
1220 Castle Rock Ave
Lebanon, MO 65536-1766

tamm

Howard/Berkson

Case 4:19-cV-00219-CVE-.]F.] Document 2-1 Filed in USDC ND/OK on 04/25/19 Page 75 of 75

ASS|GNMENT CF STOCK IN SMART PRQNG TECH`NOLOGIE.S, |NC.

Now on this 14“‘ day of June, 2016, for one dollars ($1. dol and other good and valuable
consideration, l, the undersigned Douglas A. Richardson hereby surrender, by this Asslgn_ment,
and sell, assign and transfer unto Smart Prong Technologiés, lnc. (the "Cor_poratlon"l to the
corporate entitytrea_sury amount all my shares in Smart Prong Technologies. lnc. which is all my
interest m those stock certificates described as: Stoci¢ certificate numbered 7, and do irrevocably
constitute and appoint the Chairman of the Corporation, W. J. ".ilm" Weaver, Jr. as my power of
attorney to transfer all the above stock on the books of the Corporation with full power of
substitution and attorney to make and 'effectsuch transfer whether or not the original certificates
are surrendered By his signature below, W. l "Jim' Weaver,- ir. as Chain'nan of the Corporation

and Mlchae| H. Freeman, CEO do hereby accept the surrender and assignment and all parties
waive surrender of the original certificates

So assigned and transferred by me on the date above stated '

Qira,.,L

Douglas A. Richardson

 

    

Mlchael H. Freeman, CEO

 

